  Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 1 of 95 PageID# 929



                                 UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRIA DIVISION

Q.T.,
a minor, by and through next friend Jennifer Tidd,

A.O.,
a minor, by and through next friend Pamela Ononiwu,        Civil Action No.: No. l:19-cv-1285 (RDA)

D.O.,
a minor, by and through next friend Pamela Ononiwu,

C.T.,
a minor, by and through next friend Ashley Thomas,

J.M.,
a minor, by and through next friend Amanda Mills,

J.R.,
a minor, by and through next friends Kristopher Roby and
Loraine Fearon Roby,

COUNCIL OF PARENT ATTORNEYS AND
ADVOCATES,

AUTISTIC SELF ADVOCACY NETWORK, and

COMMUNICATION FIRST,

                Plaintiffs,
        v.

FAIRFAX COUNTY SCHOOL BOARD,

DR. SCOTT BRABAND,
SUPERINTENDENT
(in his official capacity), and

TERESA JOHNSON,
ASSISTANT SUPERINTENDENT,
DEPARTMENT OF SPECIAL SERVICES
(in her official capacity),

                Defendants.
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 2 of 95 PageID# 930



                              SECOND AMENDED COMPLAINT

        Individual Plaintiffs, Q.T., a minor, by and through mother and next friend Jennifer Tidd,

 A.O., a minor, by and through mother and next friend Pamela Ononiwu, D.O., a minor, by and

 through mother and next friend Pamela Ononiwu, C.T., a minor, by and through mother and next

 friend Ashley Thomas, J.M., a minor, by and through mother and next friend Amanda Mills, and

 J.R., a minor, by and through next friends, his father Kristopher Roby and his mother Loraine

 Fearon Roby, and Organizational Plaintiffs, Council of Parent Attorneys and Advocates

 (“COPAA”), Autistic Self Advocacy Network (“ASAN”), and Communication First (collectively

 “Plaintiffs”), allege the following against Defendants Fairfax County School Board (“FCSB” or

 the “Board”), Dr. Scott Brabrand, Fairfax County Public Schools (“FCPS”) Superintendent, and

 Teresa Johnson, FCPS Assistant Superintendent, Department of Special Services:

                                            SUMMARY

        1.      Plaintiffs are students with disabilities and organizations comprised, in part, by

 members that are parents of children with disabilities who bring this action to address practices

 and procedures illegally employed by Defendants against the most vulnerable wards in their

 charge. Using highly discredited techniques, Defendants improperly and repeatedly physically

 restrained and secluded the Individual Plaintiffs and the members of the Organizational Plaintiffs

 on thousands of occasions.

        2.      Plaintiffs bring this action to hold Defendants accountable for the excessive and

 unjustified discrimination, psychological trauma, and physical harm inflicted by their illicit use of

 restraints and seclusion to silence, detain, segregate, and punish students with disabilities.

 Plaintiffs seek relief under Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§

 12131, et seq., Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. §§ 794,



                                                  2
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 3 of 95 PageID# 931



 et seq., and 42 U.S.C. § 1983 (“Section 1983”) pursuant to the Fourth and Fourteenth Amendments

 to the United States Constitution.

        3.      Defendants’ deployment of techniques more in tune with incarcerated prisoners

 than students with disabilities is not only egregious standing alone, but even more deplorable

 because Defendants’ actions violate federal law, Defendants’ own stated guidelines, and evidence-

 based practices on how to address students with disabilities.

        4.      Ignoring the law as it pertains to disabilities enshrined in the ADA and Section 504,

 Defendants have treated students with disabilities as if they were criminals. Defendants have not

 bothered to document their use of physical restraint and isolation as is required and have misled

 parents and federal oversight agencies about their use of such methods. Defendants, who represent

 a major school district in the prosperous suburbs of our nation’s capital, have simply ignored their

 fundamental and sacred duties as educators. Through their failure or refusal to implement well

 recognized training and long established positive behavioral intervention techniques, Defendants

 have placed their staff, teachers, and students at risk of physical harm and legal liability, out of

 intentional disregard for the rights of students with disabilities.

        5.      As detailed below, Defendants have unlawfully deployed the most restrictive forms

 of punishment on children whose disabilities render them often unable to communicate their needs

 and the harm inflicted upon them, and have done so solely because they are students with

 disabilities. These children often act out their despair, pain, and isolation through behavior that,

 in a vicious cycle, Defendants use as a basis to subject them to still further punishment.

        6.      The parents of these students with disabilities have been excluded from any serious

 participation or notice about the actions taken against their children by Defendants. Since the

 public school system is the legally mandated refuge of children with disabilities, it is cruel and



                                                    3
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 4 of 95 PageID# 932



 violative of the public trust that a public school would choose to simply ignore its duties and hide

 its own conduct, leaving parents incapable of gathering the necessary information to protect their

 children with disabilities.

         7.     Physical restraints are so ineffective, dangerous, and traumatizing that many states

 specifically outlaw the practices or substantially circumscribe their application to a narrow range

 of circumstances. In contrast, Defendants have applied these practices as a routine response to

 these students’ disability-related needs or, worse, as punishment, resulting in violations of the civil

 and constitutional rights of students with disabilities solely because of those disabilities.

         8.     As detailed further below, Defendants have failed to document or limit the use of

 restraint and seclusion and have failed to provide sufficient and effective alternative services and

 other reasonable accommodations to address disability-related needs. Rather than assess uses of

 restraint and seclusion, train staff, make reasonable modifications to their programs to address

 students’ disability-related needs, and hold staff accountable for misusing these dangerous

 techniques, Defendants have consistently failed even to bother to collect and review data on the

 use of restraint and seclusion. Instead, they have allowed their untrained staff to respond to

 students with disabilities with no, or limited, training and guidance, forcing staff to assume

 knowledge and responsibilities for responding to children with disabilities that they profoundly

 lack.

         9.     As a result, there has been a reflexive use of restraint and seclusion because staff

 are not educated on how to address the disability-related need itself. Defendants have also

 excluded parents of children with disabilities by withholding information about the mistreatment

 of their children at school and misrepresenting the frequency and breadth of their use of restraint

 and seclusion to the community and the Federal government. Defendants have refused to engage



                                                   4
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 5 of 95 PageID# 933



 in a productive dialogue that allows parents to protect their children or provide insight as to how

 to address the needs of those children.

        10.     Defendants promise to provide “a responsive, caring, and inclusive culture where

 all feel valued, supported, and hopeful.” 1 In reality, they have delivered the exact opposite by

 demeaning, excluding, restraining, and punishing students solely because of their disabilities,

 harkening back to anachronistic concepts that students with disabilities have no place in schools

 and should be shunned. Imposing physical restraints and seclusion that, in other contexts, would

 constitute assault or imprisonment, cannot be rationally or legally defensible.

        11.     Defendants have responded to disability-related needs with exceedingly harsh,

 careless, and ineffective restraint and seclusion techniques without justification. Defendants have

 failed to use positive interventions that are proven to be more effective at deescalating behaviors

 and providing students with disabilities with services designed to respond to negative or

 challenging disability-related needs in the most integrated setting appropriate.

        12.     By relying on excessive and unnecessary restraint and seclusion in response to

 disability-related behaviors exhibited by students solely because of their disabilities without

 considering or applying more effective integrated approaches, Defendants have repeatedly violated

 federal law and their own guidelines on use of restraint and seclusion, thereby systematically

 discriminating against students with disabilities and engaging in unconstitutional seizures.

        13.     Defendants have treated students with disabilities differently than they treat

 students without disabilities. When students with disabilities express different opinions,

 disagreement, or attempt to exercise agency in a manner that contravenes the expectations of FCPS




 1
   Fairfax Cty. Pub. Schs., Strategic Plan Goal 2: Caring Culture, https://www.fcps.edu/about-
 fcps/strategic-plan/strategic-plan-goal-2-caring-culture (last visited Aug. 4, 2020).
                                                  5
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 6 of 95 PageID# 934



 staff, they are regularly restrained and removed from the classroom setting and placed in isolation

 cells. In contrast, students without disabilities are not subjected to restraint and seclusion as

 frequently (or, if at all) as compared to the alarmingly high rates students with disabilities are.

 Thus, as the data makes clear, students with disabilities are disproportionately and disparately

 impacted by Defendants’ use of restraint and seclusion solely on the basis of their disabilities.

        14.     Indeed, upon information and belief, as a matter of routine across the district,

 Defendants do not impose similar disciplinary responses to students without disabilities. Upon

 information and belief, Defendants have applied harsher discipline against students with

 disabilities than for those without disabilities who engage in similar conduct.

        15.     This suit demands that students with disabilities be granted the same rights as

 nondisabled students to schools that are safe places that provide them educational opportunity and

 instill in them a sense of belonging and esteem. Instead, Defendants’ actions display a woeful

 disregard for these student’s basic rights, and they need to be stopped because they are illegal,

 counterproductive, harmful, and ineffective.

        16.     Defendants have knowingly failed to train, oversee, and hold accountable their

 employees for imposing physical and psychological punishments meted out to students with

 disabilities even when their employees recklessly depart from federal law and FCPS guidelines.

        17.      Likewise, Defendants have perpetuated policies, practices, procedures, and criteria

 that have the effect of discriminating against such students with disabilities on the basis of

 disability. In particular, Defendants have perpetuated a system that places an unnecessary reliance

 on and investment in seclusion rooms, school resource officers (“SROs”), and untrained teachers

 and staff in lieu of more integrated and effective systems and techniques, and that routinely fails




                                                  6
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 7 of 95 PageID# 935



 to conduct appropriate assessments and implement appropriate planning and training to avoid the

 use of restraint and seclusion altogether.

        18.     Defendants’ abuses are directly and proximately caused by their knowing failure to

 plan, fund, and administer a system designed to respond to disability-related needs through

 effective means including:

              a. ensuring all students with disabilities are provided with basic reasonable

                 accommodations to address their disability-related support needs throughout the

                 day;

              b. strictly limiting use of restraint and seclusion on students with disabilities;

              c. appropriate training and oversight of school district staff;

              d. providing functional behavioral assessments (“FBAs”), behavioral intervention

                 plans (“BIPs”), Multi-tiered System of Supports (“MTSS”), and Positive

                 Behavioral Intervention and Supports (“PBIS”), including trauma informed

                 practices, positive educational and preventive practices and services to respond to

                 students’ disability-related needs without restraint and seclusion;

              e. providing sufficient qualified staff to implement positive behavioral support

                 techniques;

              f. instituting effective and appropriate data collection and reporting on the use of

                 restraint and seclusion (e.g., the number of incidents, the circumstances, and the

                 duration) and the implementation of alternative techniques; and

              g. monitoring restraint and seclusion incidents across FCPS to ensure they are

                 utilized only when appropriate.




                                                   7
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 8 of 95 PageID# 936



        19.     The lack of transparency and accountability associated with Defendants’ restraint

 and seclusion system has chilled the rights of students and parents by depriving them of notice of

 the discrimination. For example, Defendants have relied on incomplete and unreliable data

 collection, where it exists, typically generated after improper instances of restraint and seclusion

 occur, rather than a proactive monitoring of such practices. Then, in the rare instances where such

 information is actually provided to parents, it is often sent long after the instance of unlawful

 restraint or seclusion. Defendants have all but admitted that they failed to create a system of

 accountability to ensure that the most vulnerable of students are protected, infringing upon students

 with disabilities constitutional rights and denying them due process. Indeed, even as this lawsuit

 is filed, Defendants continue to dither and formed an advisory “Special Education Task Force”

 purporting to address the conduct at issue, which is nothing more than a public relations ploy, if

 not an acknowledgement and admission of misconduct solely on the basis of disability.

        20.     Defendants’ restraint and seclusion practices have substantially impaired the ability

 of students with disabilities to achieve their educational objectives. There is no pedagogical

 purpose for Defendants’ actions.

        21.     Defendants also have subjected students with disabilities to unjustified segregation

 by unnecessarily removing them from the most integrated setting appropriate to their needs and

 isolating them in seclusion without cause and solely on the basis of their disabilities or disability-

 related behaviors.

        22.     Moreover, often instances of restraint and seclusion have occurred across FCPS

 when such techniques could have been avoided altogether had Defendants provided basic and

 reasonable modifications required by the ADA and Section 504.




                                                   8
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 9 of 95 PageID# 937



         23.     As a result of Defendants’ actions, Plaintiffs’ children and their members have

 suffered significant injuries and trauma, have been segregated from their peers, and have been

 denied valuable learning time because and solely on the basis of their disabilities.

         24.     Despite receiving national media attention as early as March 2019, Defendants have

 done little, if anything, to address its misuse of restraint and seclusion on students with disabilities,

 other than creating a school-sponsored “Special Education Task Force.” Importantly, the fact that

 this group was dubbed FCPS’s “Special Education Task Force” shows that Defendants,

 themselves, see their use of restraint and seclusion as a disability-based response.

         25.     Pursuant to Federal Rule of Civil Procedure 20, Plaintiffs assert their right to relief

 jointly and severally, or in the alternative, arising out of the same transaction or occurrence, namely

 Defendants’ systemic use of unlawful and unjustified restraint and seclusion practices in Fairfax

 County. Plaintiffs share questions of law and fact in common.

                                   JURISDICTION AND VENUE

         26.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

 1331 and 1343.

         27.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because a substantial

 part of the events, acts, or omissions giving rise to Plaintiffs’ claims have occurred in Fairfax

 County, Virginia, and FCSB maintains its principal place of business in Fairfax County, Virginia.

         28.     Plaintiffs seek injunctive and systemic relief, as well as damages, under the ADA,

 Section 504, Section 1983, and the U.S. Constitution, and such relief cannot be provided using the

 administrative procedures authorized by the Individuals with Disabilities Education Act (“IDEA”).

 Plaintiffs do not seek relief related to any failure to provide them with a free appropriate public

 education (“FAPE”). Therefore, any effort to exhaust claims through the administrative process

 is unnecessary and/or futile, and the Virginia State Department of Education, Division of Special
                                                    9
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 10 of 95 PageID# 938



 Education Services, Office of Dispute Resolution and Administrative Services responsible for

 hearing Section 504 matters lacks jurisdiction to correct and hear these wrongs under the ADA,

 Section 504, and Section 1983 and cannot award appropriate relief, including monetary damages.

                                              PARTIES

                                              Plaintiffs

        29.     Q.T., a minor, files suit through his mother and next friend, Jennifer Tidd. Ms.

 Tidd and Q.T. reside in Fairfax County, Virginia. Q.T. is a minor child who attended FCPS until

 he was moved into a private contract facility at FCPS’ insistence and cost. Q.T. has autism and is

 non-verbal, which substantially limits the major life activities of learning and communication. He

 is a child with a disability under the ADA and Section 504.

        30.     A.O., a minor, files suit through her mother and next friend, Pamela Ononiwu. Ms.

 Ononiwu and A.O. reside in Fairfax County, Virginia. A.O. has been diagnosed with an emotional

 disability that limits the major life activity of learning. She is a child with a disability under the

 ADA and Section 504.

        31.     D.O., a minor, files suit through his mother and next friend, Pamela Ononiwu. Ms.

 Ononiwu and D.O. reside in Fairfax County, Virginia. D.O. has been diagnosed with attention

 deficit hyperactivity disorder (“ADHD”) and developmental delay. D.O.’s disabilities limit the

 major life activity of learning. He is a child with disabilities pursuant to the ADA and Section

 504.

        32.     C.T., a minor, files suit through his mother and next friend, Ashley Thomas. Ms.

 Thomas and C.T. reside in Fairfax County, Virginia. C.T. has autism, sensory processing disorder,

 anxiety, social and emotional communication delay, and ADHD. C.T.’s disabilities limit the major

 life activities of learning and communications, and he is a child with a disability under the ADA

 and Section 504.

                                                  10
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 11 of 95 PageID# 939



        33.     J.M., a minor, files suit through his mother and next friend, Amanda Mills. Ms.

 Mills and J.M. reside in Fairfax County, Virginia.          J.M. has autism, fragile X Syndrome,

 intellectual disabilities, seizure disorder, ADHD, hypotonia, and anxiety disorder.              J.M.’s

 disabilities limit the major life activities of, inter alia, learning and communication. He is a child

 with a disability under the ADA and Section 504.

        34.     J.R., a minor, files suit through his next friends, his father Kristopher Roby and his

 mother Loraine Fearon Roby. Mr. Roby, Mrs. Roby, and J.R. reside in Fairfax County, Virginia.

 J.R. has been diagnosed with an emotional disorder, sensory integration dysfunction, and PTSD.

 J.R.’s disabilities limit the major life activity of learning, and he is a child with a disability under

 the ADA and Section 504.

        35.     COPAA is a national not-for-profit organization of parents of children with

 disabilities, their attorneys, and their advocates. COPAA has members that are residents of

 Virginia and of Fairfax County, including members and/or their children who currently attend or

 are eligible to re-enroll at FCPS. COPAA’s primary goal is to secure appropriate educational

 services for children with disabilities in accordance with federal law. COPAA provides resources,

 training, and information for parents, advocates, and attorneys to assist them in obtaining the equal

 opportunity for education such children are entitled to under the federal civil rights laws. COPAA

 frequently advises and trains parents, attorneys, and advocates about challenging discrimination

 by schools against their children, helps parents and advocates file complaints on behalf of children

 with disabilities, helps parents and advocates find attorneys and legal resources as they advocate

 for their children’s legal rights, educates policy makers, including school districts and federal

 agencies, about the educational experiences of students with disabilities and their families, and




                                                   11
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 12 of 95 PageID# 940



 educates COPAA members about developments in the federal civil rights laws and policies

 affecting the education of students with disabilities.

        36.     ASAN is a member organization run by and for autistic people. It seeks to advance

 the principles of the disability rights movement with regard to autism. ASAN works to empower

 autistic people across the world and advocates for systems change and ensure that the voices of

 autistic people are heard in various forums. ASAN staff work to advance the civil rights of people

 with disabilities, to support self-advocacy in all forms, and to improve public perceptions of

 autism. ASAN’s members and supporters include autistic adults and youth, cross-disability

 advocates, and non-autistic family members, professionals, educators, and friends. ASAN has

 members that are residents of Virginia and of Fairfax County, including members and/or their

 children who currently attend or are eligible to re-enroll at FCPS. In recognition of the trauma that

 restraint and seclusion in schools causes its members and the autistic community as a whole,

 ASAN has devoted a significant amount of staff time to advocacy against restraint and seclusion

 over the past several years.

        37.     Communication First is a national not-for-profit organization dedicated to

 educating the public, advocating for policy reform, and engaging the judicial system to advance

 the rights, autonomy, opportunity, and dignity of people with speech-related communication

 disabilities and conditions, including but not limited to, students with speech-related

 communication disabilities. As part of its organizational mission, Communication First advocates

 for students who are unable to rely on speech and to be understood and need to use augmentative

 and alternative communication tools and supports. Communication First has members that are

 residents of Virginia and of Fairfax County, including members and/or their children who currently




                                                  12
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 13 of 95 PageID# 941



 attend or are eligible to re-enroll at FCPS, and who have been disproportionately and unlawfully

 subjected to restraint and seclusion solely because of their disabilities.

                                              Defendants

        38.     The Board is the governing body of FCPS, a school division of the Commonwealth

 of Virginia. The Board directs, controls, and supervises the operation and administration of all

 schools, programs, and activities within FCPS and is organized under the laws of Virginia. Va.

 Code Ann. § 22.1-71. FCPS is the tenth largest school system in the country. The Board receives

 federal financial assistance and is a public entity as defined in Title II of the ADA, 42 U.S.C. §§

 12131, et seq., and Section 504, 29 U.S.C. § 794. FCPS serves over 187,000 students each year.

 In the 2019–2020 school year, FCPS’ approved budget for the school operating fund totaled $2.9

 billion. FCPS has a staff of over 24,000.

        39.     Dr. Scott Brabrand is the FCPS Superintendent. He was elected by the Board and

 appointed on June 8, 2017. Dr. Brabrand is responsible for working in conjunction with the Board

 and for overseeing the daily operations of FCPS, including overseeing its student disciplinary

 process, allocation of resources, training of employees, and methods of data collection.

        40.     Teresa Johnson is the Assistant Superintendent for the FCPS Department of Special

 Services.    Ms. Johnson is charged with providing a planned program of instructional,

 psychological, social, and related services to help schools meet the needs of students with

 disabilities. She is responsible for overseeing FCPS’ Offices of Intervention and Prevention

 Services, Operations and Strategic Planning, Special Education Instruction, and Special Education

 Procedural Support. In that role, Ms. Johnson is directly responsible for ensuring appropriate

 training for FCPS employees working with students with disabilities and for establishing

 appropriate systems to monitor and notify parents of incidences of restraint and seclusion, as well

 as reporting incidences of restraint and seclusion to the Federal government.
                                                   13
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 14 of 95 PageID# 942



                                    STATEMENT OF FACTS

       Discriminatory and dangerous effects of restraint and seclusion on students with
                               disabilities in public schools

        41.     The U.S. Department of Education (“U.S. DOE”) Office for Civil Rights (“OCR”)

 defines restraint and seclusion as follows:

                a. Physical restraint is a “personal restriction that immobilizes or reduces the

                    ability of a student to move his or her torso, arms, legs, or head freely.” 2 “The

                    term physical restraint does not include a physical escort. Physical escort means

                    a temporary touching or holding of the hand, wrist, arm, shoulder, or back for

                    the purpose of inducing a student who is acting out to walk to a safe location.”

                    Resource Document at 10.

                b. Seclusion is “[t]he involuntary confinement of a student alone in a room or area

                    from which the student is physically prevented from leaving.” Id. It does not

                    include a timeout, which is a behavior management technique that is part of an

                    approved program, involves the monitored separation of the student in a non-

                    locked setting, and is implemented for the purpose of calming.” Id.

        42.     Since at least 2009, the U.S. DOE has recognized the dangers of restraint and

 seclusion of students and the discriminatory impact of schools’ use of restraint and seclusion. 3

 The Secretary of Education wrote that he was “deeply troubled” by testimony provided during a

 hearing before the Education and Labor Committee in the United States House of Representatives


 2
    U.S. Dep’t of Ed., Restraint and Seclusion: Resource Document 10 (May 2012),
 https://www2.ed.gov/policy/seclusion/restraints-and-seclusion-resources.pdf [hereinafter
 Resource Document).
 3
  Arne Duncan, Key Policy Letters Signed by the Education Secretary or Deputy Secretary (July
 31, 2009), https://www2.ed.gov/policy/elsec/guid/secletter/090731.html [hereinafter Duncan
 Policy Letter].
                                                 14
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 15 of 95 PageID# 943



 about the use and effects of restraint and seclusion in schools across the country. Duncan Policy

 Letter.

           43.   During that testimony, Senior Republican Member Howard McKeon stated, “All

 students, but especially those with disabilities, have the right to attend a school that is a safe and

 rich learning environment.” 4 He went on to state that “[e]ven in cases where students with

 disabilities have serious discipline problems and may be a threat to themselves, it is important that

 teachers and classroom aides use interventions and supports that are both physically and

 emotionally safe for the child.” House Testimony at 5–6.

           44.   In response to the testimony provided to the Education and Labor Committee, the

 U.S. DOE Secretary urged schools across the country to “develop or review and, if appropriate,

 revise . . . State policies and guidelines to ensure that every student in every school . . . is safe and

 protected from being unnecessarily or inappropriately restrained or secluded.” Duncan Policy

 Letter.

           45.   Consistent with the guidance provided by the U.S. DOE, in September 2009, the

 Virginia Department of Education (“VDOE”) developed its own guidelines to “provide assistance

 to school divisions and public school programs in Virginia regarding the writing of policies and

 procedures for physical restraint and seclusion of students in emergency situations.” 5 The 2009




 4
   Examining the Abusive and Deadly Use of Seclusion and Restraint in Schools: Hearing before
 the House Comm on Educ. and Labor, 111th Cong. 19, 5 (May 19, 2009),
 https://www.govinfo.gov/content/pkg/CHRG-111hhrg49597/pdf/CHRG-111hhrg49597.pdf
 [hereinafter House Testimony].
 5
  Va. Dep’t of Educ., Guidelines for the Development of Policies and Procedures for Managing
 Student Behaviors in Emergency Situations in Virginia Public Schools Focusing on Physical
 Restraint            and              Seclusion          1           (Sept.          2009),
 http://www.doe.virginia.gov/support/student_conduct/guidelines_managing_behaviors_emergen
 cy.pdf (footnote omitted) [hereinafter 2009 Guidelines].
                                                    15
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 16 of 95 PageID# 944



 Guidelines are “pertinent to the management of all children’s violent behavior in emergency

 situations in Virginia’s public schools.” 2009 Guidelines at 1.

        46.     The VDOE 2009 Guidelines provide in pertinent part:

              a. Every child shall be “treated with respect and dignity,” that the “learning

                 environment [be] safe for all students and staff,” and “[w]here possible, less

                 restrictive measures should be used initially and no intervention should

                 remove a student from the learning environment for unreasonable or

                 unnecessary periods[,]” id. at 4 (emphasis in original);

              b. “When the behaviors have been addressed, returning the student to the learning

                 environment is paramount[,]” id.;

              c. “School divisions must ensure that any action taken does not violate constitutional

                 protections, especially in terms of an individual’s due process rights, and that

                 policies contain assurances of students’ rights[,]” id. at 6;

              d. All school systems must consider “[a]ll federal and state statutes, and any

                 implementing regulations” when creating their own “requirements for using

                 physical restraint and seclusion,” and specifically sections 22.1-276, et seq., of the

                 “Code of Virginia relative to discipline in and by regulations set forth by the Board

                 of Education in 8VAC20-81-10 relative to students with disabilities[,]” id.; and

              e. “Neither the statutes nor the regulations authorize the use of any abusive

                 techniques or interventions with students in Virginia’s public schools.” Id.

        47.     To ensure proper implementation of its policy and to detect uses of restraint and

 seclusion, the 2009 Guidelines provide that each incident of restraint and/or seclusion should be

 memorialized and documented to include the following:



                                                  16
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 17 of 95 PageID# 945



              a. “the circumstances under which physical restraint or seclusion occurred,” id. at

                 17;

              b. “a description of the incident, including the date, time, location of incident,

                 persons involved partially and fully, and other relevant details,” id.;

              c. “a justification statement setting forth why physical restraint, seclusion, or other

                 behavioral interventions were necessary,” id.;

              d. “a substantial explanation why less intrusive interventions were deemed

                 inappropriate or inadequate,” id.; and

              e. “a comprehensive list of persons who must be informed or notified of the

                 incident.” Id.

        48.     Moreover, the 2009 Guidelines require schools to, at a minimum, create a reporting

 process that include:

              a. “the procedures for informing school/program administration,” id. at 18;

              b. “the procedures for informing parents,” id.; and

              c. “the procedures for transmitting the report to a review committee where a

                 determination would be made on whether the school division’s policies and

                 procedures have been followed,” id.

        49.     Regarding investigating injuries sustained by students and other complaints, the

 2009 Guidelines state: “It is essential that all injuries, incidents, accidents, or other related

 activities be fully documented at the time they occur,” and that “[i]n any complaint process, it is

 essential that all parties involved be identified, the time of actions be recorded fully, the events

 and behaviors preceding the incident be investigated, and any other relevant data or evidence be

 documented.” Id.



                                                  17
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 18 of 95 PageID# 946



         50.     Relating to training, the 2009 Guidelines provide that all staff be trained on “the

 use of behavior management techniques, physical restraint, and seclusion in emergency

 situations.” Id. at 15. Moreover, school divisions “should ensure that everyone concerned has

 information on these interventions and should decide who needs to receive specific training.” Id.

         51.     The 2009 Guidelines also provide minimum training requirements including, inter

 alia:

               a. “interventions and alternatives that may preclude the need for physical restraint

                  and seclusion (e.g., de-escalation of problematic behavior),” id.;

               b. “administering physical restraint and implementing seclusion procedures in

                  accordance with established medical or psychological limitations and when

                  applicable, as specified in a student’s Behavioral Intervention Plan (BIP),” id. at

                  16; and

               c. “procedures to be followed when documenting and reporting incidents of physical

                  restraint or seclusion to parents and school administration,” id.

         52.     The 2009 Guidelines allowed a school system to “choose to use this information at

 its discretion in developing procedures that will help in situations involving the management of

 challenging student behaviors.” Id. at 1.

         53.     Further, the 2009 Guidelines are in effect an established standard of care that can

 be referenced when determining the appropriateness of a school system’s actions.

         54.     In May 2012, the U.S. Secretary of Education issued additional guidance directing

 schools to review their policies on restraint and seclusion, develop or revise policies and

 guidelines, and publicize those policies “so that administrators, teachers, and parents [could]




                                                  18
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 19 of 95 PageID# 947



 understand and consent to the limited circumstances under which these techniques may be used[.]”

 Resource Document at 5.

        55.     It has been widely recognized that restraint and seclusion of students, and

 particularly of students with disabilities, can be harmful and discriminatory, and that it should be

 limited to those situations in which the student’s “behavior poses imminent danger of serious

 physical harm to self or others and other interventions are ineffective and should be discontinued

 as soon as imminent danger of serious physical harm to self or others has dissipated.” Id. at iii.

        56.     The Resource Document explained that school districts should:

              a. “ensure that parents are notified when” restraint and seclusion is used, id. at 5;

              b. “provide the resources needed to successfully implement” appropriate policies

                 limiting the use of restraint and seclusion, id.; and

              c. implement PBIS as a “important preventive approach that can increase the

                 capacity of the school staff to support children with the most complex behavioral

                 needs, thus reducing the instances that require intensive interventions,” id. at 5;

                 see also id. at 3.

        57.     Starting in the 2009–2010 school year, the U.S. DOE OCR required “reporting of

 the total number of students subjected to restraint or seclusion disaggregated by race/ethnicity, sex,

 limited English proficiency status, and disability, and to collect the total number of times that

 restraint or seclusion occurred.” Id. at 5.

        58.     The Resource Document outlines Fifteen Principles that States, local school

 districts, and other stakeholders should consider as the framework for developing policies and

 procedures on restraint and seclusion “to ensure that any use of restraint or seclusion in schools

 does not occur, except when there is a threat of imminent danger of serious physical harm to the



                                                  19
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 20 of 95 PageID# 948



 student or others, and occurs in a manner that protects the safety of all children and adults at

 school.” Id. at 6.

          59.      In December 2016, the U.S. DOE Assistant Secretary clarified in a “Dear

 Colleague” letter that there are “limits that Federal civil rights laws [such as the ADA and Section

 504] impose on the use of restraint and seclusion by public elementary and secondary school

 districts.” 6

          60.      According to the U.S. DOE OCR:

                   A school district discriminates on the basis of disability in its use of restraint
                   or seclusion by (1) unnecessarily treating students with disabilities
                   differently from students without disabilities; (2) implementing policies,
                   practices, procedures, or criteria that have an effect of discriminating
                   against students on the basis of disability or defeating or substantially
                   impairing accomplishment of the objectives of the school district's program
                   or activity with respect to students with disabilities; or (3) denying the right
                   to a free appropriate public education . . . .

 2016 Dear Colleague Letter at 3.

          61.      One section of the 2016 Dear Colleague Letter outlines the Legal Standards OCR

 uses to determine whether the use of restraint or seclusion has violated Section 504 and Title II.

 This section provides, in pertinent part:

                 a. Restraint and seclusion is only justified in instances where a “student’s behavior

                    poses imminent danger of serious physical harm to self or others,” and would

                    not “find the repeated use of restraint and seclusion to be a justified response

                    where alternative methods also could prevent imminent danger to self or others,”

                    id. at 9 (emphasis added);



 6
   Catherine E. Lhamon, Dear Colleague Letter: Restraint and Seclusion of Students with
 Disabilities, U.S. Dep’t of Educ. Off. for Civil Rights, 1 (Dec. 28, 2016)
 https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201612-504-restraint-seclusion-
 ps.pdf [hereinafter 2016 Dear Colleague Letter].
                                                      20
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 21 of 95 PageID# 949



               b. A school district is required to provide special education or related services

                  “[w]hen a school district suspects a student may have a disability because of social,

                  emotional, or behavioral needs,” id. at 10;

               c. To address those needs, “the evaluation and placement process must draw upon

                  information from a variety of sources and include an assessment of the student’s

                  social, emotional, or behavioral needs to address the identified concerns,” id.

                  (footnote omitted); and

               d. “[W]hen a school district has reason to believe that the student’s educational needs

                  are not being met, it must consider different or additional approaches or services

                  to address the student’s behavioral needs,” including, if necessary “reevaluat[ing]

                  the student, which could include evaluating the need for positive behavioral

                  interventions and supports and other strategies to address the student’s behavior

                  that could mitigate or eliminate the need for restraint and seclusion,” id. at 11

                  (footnotes omitted).

         62.     The 2016 Dear Colleague Letter explains that evidence of unlawful discrimination

 on the basis of disability can be discerned from any available data as well as the school district’s

 policies, practices, procedures, and criteria relating to restraint and seclusion. Id. at 3.

         63.     Data collected by the Federal government has shown that in the 2015–16 school

 year, although students with disabilities made up only 12% of all students enrolled in public

 schools across the country, they were nevertheless the subject of 7l% of incidences of restraint and

 66% of incidences of seclusion. 7 Another study from 2001 revealed that seclusion “may cause



 7
  U.S. Dep’t of Ed. Off. for Civ. Rights, 2015–16 Civil Rights Data Collection School Climate and
 Safety 12 (May 2019), https://www2.ed.gov/about/offices/list/ocr/docs/school-climate-and-
 safety.pdf.
                                                   21
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 22 of 95 PageID# 950



 additional trauma and harm,” and “the practice of seclusion does not add to therapeutic goals and

 is in fact a method to control the environment instead of a therapeutic intervention.” 8

             64.   The Council for Children with Behavioral Disorders (“CCBD”) has highlighted the

 traumatic effects restraint and seclusion can have on children. For restraint, CCBD explains that

 effects “range from short-term such as fear and an adrenaline rush of physical confrontation to

 long-term effects such as Post Traumatic Stress Disorder.” 9 Effects relating to seclusion are “the

 continuing significant psychological damage and the potential of physical injury and even death .

 . . .” 10

             65.   The trauma inflicted upon children from unlawful restraint and seclusion has been

 documented by the United States Government and Accountability Office (“U.S. GAO”). In a 2009

 report, the U.S. GAO explained that “[e]ven if no physical injury is sustained, . . . individuals can

 be severely traumatized during restraint.” 11 The results of such trauma can include “hyperactivity,

 anxiety, behavioral impulsivity, sleep problems, tachycardia, hypertension, and a variety of




 8
  Linda Finke, The Use of Seclusion is Not an Evidence-Based Practice, 14 J. Child & Adolescent
 Psychiatric Nursing 186, 189 (2001).
 9
  The Council for Children with Behavioral Disorders, CCBD’s Position Summary on The Use of
 Physical     Restraint   Procedures    in    School    Settings   5    (July  8,    2009),
 https://higherlogicdownload.s3.amazonaws.com/SPED/bc40048c-cf24-4380-a493-
 273ff305ca3c/UploadedImages/CCBD%20Position%20on%20Use%20of%20Restraint%207-8-
 09.pdf.
 10
   The Council for Children with Behavioral Disorders, CCBD’s Position Summary on The Use of
 Seclusion         in       School       Settings        5       (July      8,        2009),
 https://higherlogicdownload.s3.amazonaws.com/SPED/bc40048c-cf24-4380-a493-
 273ff305ca3c/UploadedImages/CCBD%20Position%20on%20Use%20of%20Seclusion%207-8-
 09.pdf.
 11
    U.S. Gov’t Accountability Off., Seclusions and Restraints Selected Cases of Death and Abuse
 at Public and Private Schools and Treatment Centers 1 (May 19, 2009),
 https://www.gao.gov/new.items/d09719t.pdf.
                                                  22
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 23 of 95 PageID# 951



 neuroendocrine abnormalities,” causing children to respond to threats in a “‘fight or flight’

 reaction.” 12

               66.   According to OCR, “[a] school’s use of restraint or seclusion may have a traumatic

 impact on a student, such that even if she were never again restrained or secluded, she might

 nevertheless have new academic or behavioral difficulties . . . That traumatizing effect could

 manifest itself in new behaviors, impaired concentration or attention in class, or increased absences

 . . . .” 13

               67.   Research shows that restraint and seclusion “destroy the trusting relationship

 between students and teachers which is essential to learning and progress,” House Testimony at

 83, and that “virtually no evidence to support” the notion that restraint and seclusion can change a

 student’s undesired behavior, id. at 21.

               68.   Restraints and seclusion are less effective than alternative approaches, such as

 positive behavioral supports. For example, MTSS provides a framework for educators to identify

 students’ behavioral needs. MTSS practices include “collaborative and team-based decision

 making to determine” a student’s needs and appropriate interventions, building active involvement

 between teachers and parents. 14 Safer and less traumatic interventions like MTSS have been




 12
    Bruce D. Perry, et al., Childhood Trauma, the Neurobiology of Adaptation, and “Use-
 dependent” Development of the Brain: How “States” Become “Traits”, 16 Infant Mental Health
 J.                        271,                      277–78                         (1995),
 http://media.wix.com/ugd/29cec4_4951bdf3fb444a62b01f2da71e4a4cae.pdf.
 13
   U.S. Dep’t of Ed. Off. for Civ. Rights, Fact Sheet: Restraint and Seclusion of Students with
 Disabilities 1 (Dec. 28, 2016), https://www2.ed.gov/about/offices/list/ocr/docs/dcl-factsheet-
 201612-504-restraint-seclusion-ps.pdf.
 14
   PBIS Rewards, What is MTSS, https://www.pbisrewards.com/blog/what-is-mtss/ (last visited
 Aug. 4, 2020).
                                                     23
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 24 of 95 PageID# 952



 successfully implemented in school systems and are linked to positive outcomes such as greater

 academic achievement, fewer disciplinary problems, and decreased injury to school staff.

              Defendants have failed to take effective action to comply with the requirements
                of federal laws protecting the rights of students with disabilities regarding
                                          restraint and seclusion.

        69.     In 2012, Defendants finally purported to begin following the federal call to limit

 the use of restraint and seclusion by adopting their Guidelines on the Use of Physical Restraint

 and Seclusion for Students with Disabilities Receiving Special Education Services. 15 The pertinent

 provisions of the FCPS Guidelines provide:

              a. “The right to be educated in a safe and supportive climate of success extends to all

                 students at all times, in all school environments[,]” FCPS Guidelines at 5;

              b. “When managing student behavior, physical restraint and seclusion are safety

                 procedures used when less restrictive alternatives have failed, and the student is

                 an immediate danger to him or herself and/or others. The use of abusive or aversive

                 interventions, including corporal punishment, is expressly prohibited,” id.; and

              c. “Each principal or program administrator will determine a time and method to

                 ensure that appropriate staff members, parents, and students are familiar with the

                 school division’s policies and procedures regarding the use of behavior

                 management techniques, physical restraint, and seclusion in dangerous situations,”

                 id. at 8.




 15
    The 2012 Guidelines were amended in March 2019 but remain substantively unchanged. See
 Fairfax Cty. Pub. Schs., Guidelines on the Use of Physical Restraint and Seclusion for Students
 with     Disabilities    Receiving       Special    Education      Services     (Mar.    2019),
 https://www.fcps.edu/sites/default/files/media/pdf/PhysicalRestraintSeclusion.pdf   [hereinafter
 FCPS Guidelines].
                                                  24
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 25 of 95 PageID# 953



        70.     As it relates to training, FCPS Guidelines provide that training should include, but

 not be limited to:

              a. “Methods and procedures for de-escalating and assisting students to self-manage

                 using non-physical means, as well as certification in research-based physical

                 management techniques using the least restrictive options to ensure the safety of

                 all involved,” id.;

              b. “Interventions and alternatives that may preclude the need for physical restraint

                 and seclusion (e.g., de-escalation of problematic behavior and the conflict cycle),”

                 id.;

              c. “Related safety and medical considerations, including information regarding the

                 increased risk of injury to the student and/or school personnel when physical

                 restraint is implemented or a student is secluded,” id.; and

              d. “Instruction regarding incident documentation and reporting requirements, and the

                 procedures for investigating injuries and complaints.” Id.

        71.     FCPS Guidelines outline measures to be taken when restraint and/or seclusion is

 used, including, but not limited to:

              a. Prohibiting the use of physical restraint and/or seclusion in the management of

                 severe student behavior unless there is a dangerous situation and physical restraint

                 and/or seclusion is necessary to protect the student or another person or persons,

                 id. at 9, 10;

              b. Requiring other less intrusive interventions be used and providing an explanation

                 for why other interventions were deemed inadequate or inappropriate, id.;




                                                 25
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 26 of 95 PageID# 954



           c. Prohibiting physical restraint and/or seclusion from being used as a teaching

              procedure or behavioral intervention and prohibiting restraint and/or seclusion as

              punishment or to address behaviors that are not dangerous or for non-emergency

              reasons, such as noncompliance, disrespect, disobedience, misuse or destruction

              of property or disruption, id. at 5, 6, 9, 10;

           d. Limiting the use of physical restraint and/or seclusion only for the period of time

              that is necessary to contain the behavior of the student, so that the student no longer

              poses an immediate threat of causing physical injury to self or others, id. at 6, 9,

              10;

           e. Restricting the use of force in the application of physical restraint and/or seclusion

              so that it does not exceed the force that is reasonable and necessary under the

              circumstances that precipitated the use of the physical restraint, id. at 9, 10;

           f. Requiring staff members to monitor the student for any safety or medical concerns,

              including risk of injury, id.;

           g. Mandating that each incident of restraint and/or seclusion be documented using

              specific FCPS forms, copies of which must be sent home to parents to provide

              adequate notification of incidents of restraint and/or seclusion, id. at 9–11, 14–15;

           h. Requiring a school administrator or designee to inform the parents or guardians of

              the student of the incident requiring the physical restraint or seclusion in writing

              and by phone within 24 hours, id. at 9, 11; and

           i. Requiring school staff members to comply with all procedures outlined in FCPS

              Guidelines involving investigation of complaints and/or corrective measures if

              warranted, id.



                                                26
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 27 of 95 PageID# 955



         72.     In 2015, Virginia Code § 22.1-279.1:1, was enacted, providing:

                 The [VDOE] shall adopt regulations on the use of seclusion and restraint in
                 public elementary and secondary schools in the Commonwealth that (i) are
                 consistent with its Guidelines for the Development of Policies and
                 Procedures for Managing Student Behavior in Emergency Situations
                 and the Fifteen Principles contained in the U.S. Department of
                 Education's Restraint and Seclusion: Resource Document; (ii) include
                 definitions, criteria for use, restrictions for use, training requirements,
                 notification requirements, reporting requirements, and follow-up
                 requirements; and (iii) address distinctions, including distinctions in
                 emotional and physical development, between (a) the general student
                 population and the special education student population and (b) elementary
                 school students and secondary school students. The Board shall
                 specifically (1) identify and prohibit the use of any method of restraint
                 or seclusion that it determines poses a significant danger to the student
                 and (2) establish safety standards for seclusion.

 (Emphasis added.)

         73.     In short, the Fifteen Principles enshrined in the Resource Document became a legal

 mandate, not a suggestion.

         74.     Although VDOE has yet to enact such regulations, Defendants have been aware

 that such regulations adopting the Fifteen Principles set forth in the Resource Document are

 forthcoming and that Virginia Code § 22.1-279.1:1 already obligates Defendants to follow them.

         75.     Despite their own guidelines, knowledge of state law, and knowledge that state

 regulations are being promulgated, Defendants have, for years, violated their own policies, federal

 law, and the United States Constitution by improperly restraining and secluding students with

 disabilities, subjecting them to unlawful seizures, and depriving them of due process and equal

 protection in violation of their constitutional rights.




                                                   27
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 28 of 95 PageID# 956



        76.     FCPS has approximately 27,000 students with disabilities. 16 According to FCPS,

 during the 2017–2018 school year, a total of 15.51% of students with disabilities were segregated

 from the regular education setting for a majority of the school day. 17

        77.     Following widespread news reports of abuses involving improper and unreported

 restraint and seclusion, FCPS has responded, not by shifting resources to provide PBIS, not by

 training teachers or increasing staffing resources, not by adopting policies to restrict and oversee

 the use of restraint and seclusion, but by organizing a quasi-governmental “Special Education Task

 Force” ostensibly to consider the issue of restraint and seclusion and how to “improve” on school

 procedures that directly impact students solely because of their disabilities.

        78.     Upon information and belief, Defendants’ “Special Education Task Force,” created

 in June 2019 to advise Dr. Brabrand as to how Defendants can alter their policies surrounding

 restraint and seclusion, has produced no public deliverables or deadlines, has no members with

 backgrounds in the educational, psychological, or legal standards applicable to policies on restraint

 and seclusion and the harm such practices can have on children with disabilities, and relies on a

 single, unqualified individual who has no educational or psychiatric background to survey and

 research uses of restraint and seclusion and provide the “Special Education Task Force” with

 recommendations for alternatives to restraint and seclusion.




 16
   See Fairfax Cty. Pub. Schs., About Us, fcps.edu (2019), https://www.fcps.edu/about-fcps (noting
 14.5% of FCPS’ approximately 188,000 students are reported as students with disabilities).
 17
    See Fairfax Cty. Pub. Schs., Fairfax County Public Schools FFY 2017 Special Education
 Performance                                       Report                                   2–3,
 www.doe.virginia.gov/special_ed/reports_plans_stats/special_ed_performance/division/2017-
 2018/spp-app/fairfax.pdf (reporting that 11.45% of students with disabilities were “included in
 regular classroom less than 40% of the day” and 4.06% were “served in [a] separate public or
 private school, residential, home-based or hospital facility”).
                                                  28
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 29 of 95 PageID# 957



        79.     Although the “Special Education Task Force” created three subcommittees, none

 of those subcommittees has been tasked with considering how to remedy any harm to students

 with disabilities that have already been subjected to continuous improper restraints and seclusions.

 One subcommittee was tasked with revising “guidelines”; a second subcommittee was designed

 to develop “best practices”; and a third to assist with “reporting.” Each of these committees was

 only tasked with these areas as they relate specifically to students with disabilities.

        80.     Upon information and belief, as of December 11, 2019, FCPS administrators or

 staff have yet to provide any response to the public about whether the “Special Education Task

 Force” will assist children with disabilities who have been improperly restrained and secluded.

        81.     The “Special Education Task Force” was closed to the wider public, parents, and

 families, including Plaintiffs, until October 2019 and, to date, has produced no public records of

 any meeting or comments provided to it. Meanwhile, the unjustified and harmful use of physical

 violence and seclusion rooms continues unabated against students with disabilities.

        82.     According to a press release issued by Dr. Brabrand on October 18, 2019, “In light

 of this active litigation and the allegations in the complaint specifically about the Task Force, FCPS

 staff have been directed to suspend their work with the Task Force.” 18

 Defendants have systematically subjected children with disabilities to unnecessary restraint
      and seclusion and concealed their unlawful actions from parents and the Federal
                                        government.

        83.     FCPS Guidelines first adopted in 2012 purport to limit the use of physical restraint

 and seclusion to instances “when less restrictive alternatives have failed and [when a] student is

 an immediate danger to him or herself and/or others.” FCPS Guidelines at 5.




 18
     Fairfax Cty. SEPTA, Special Education Task Force Update (Oct. 18, 2019)
 https://fairfaxcountysepta.org/2019/10/18/special-education-task-force-update-10-18-19/.
                                                   29
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 30 of 95 PageID# 958



           84.   Defendants’ own guidelines also require that “no intervention should remove a

 student from the learning environment for unreasonable or unnecessary periods of time. When the

 behaviors have been addressed, returning the student to the learning environment is important.”

 Id.

           85.   Despite their own guidelines, Defendants have, for years, allowed their employees

 and agents to restrain and seclude children with disabilities without requiring them to exhaust the

 use of less restrictive measures and accommodations. FCPS has also condoned the repeated use

 of restraint and seclusion techniques when student behavior poses no immediate danger.

 Defendants have used restraint and seclusion as a common disciplinary method for students with

 disabilities, rather than limiting those techniques to emergency situations where no alternative

 exists.

           86.   Thus, Defendants have invoked restraint and seclusion as a de facto disciplinary

 method for students with disabilities, routinely making unlawful seizures, rather than reserving

 restraint and seclusion to rare instances that are emergency in nature.

           87.   Moreover, Defendants have subjected Individual Plaintiffs to restraint and

 seclusion for unnecessarily long periods of time, sometimes day after day, in violation of their

 constitutional rights.

           88.   Upon information and belief, Defendants utilize SROs who are not trained in PBIS,

 other de-escalation techniques, or appropriate ways to interact with children with disabilities.

 FCPS staff frequently call upon SROs to restrain and seclude children with disabilities. 19




 19
   Such officers are law enforcement personnel pursuant to Va. Code Ann. § 9.1-101 and are state
 actors for federal statutory purposes.
                                                 30
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 31 of 95 PageID# 959



        89.     FCPS staff have, on occasions, either threatened to call or actually called police to

 address disability-related behaviors in students with disabilities, sometimes in students as young

 as six-years-old, even when such behaviors do not result in imminent threat to self or others.

        90.     Defendants have failed to appropriately support alternatives to restraint and

 seclusion or train FCPS staff to implement such alternatives, despite having ample resources to do

 so. For example, in fiscal year 2019, Defendants allocated just $1.3 million of their $2.9 billion

 budget (less than ½ of 1%) for their “Positive Behavior Approach” program. 20 This program

 supports only eight positions dedicated to positive behavioral supports for the entirety of FCPS,

 FCPS 2019 Budget at 174, that is, “over 190,000 students across 198 schools and centers[,]” id. at

 253. In contrast, during the same year, Defendants dedicated $4.7 million to “Alternative Learning

 Centers,” id. at 85, which segregate students with disabilities from the general education

 population. 21 Alternative Learning Centers are also referred to by Defendants as Public Separate

 Day Schools.

        91.     During the 2019–2020 school year, FCPS employed 165.5 “psychologists, social

 workers and specialists” in the special education program, i.e., an average of 1 FCPS specialist for

 approximately every 164 students with disabilities. 22




 20
     Fairfax Cty. Pub. Schs., Fiscal Year 2019 Program Budget, fcps.edu 174 (2019),
 https://www.fcps.edu/sites/default/files/media/pdf/FY-2019-Program-Budget_1.pdf [hereinafter
 FCPS 2019 Budget].
 21
    See also Jessica Butler, How Safe is the Schoolhouse? An Analysis of State Seclusion and
 Restraint         Laws          and          Policies          4        (July        10,        2019),
 http://www.autcom.org/pdf/HowSafeSchoolhouse.pdf (“While Virginia has not adopted
 regulations [on restraint and seclusion], its largest district, Fairfax County, allocated $1 million to
 prevent the use of restraint and seclusion, after finding it likely that staff were not following
 guidelines.”).
 22
    Fairfax Cty. Pub. Schs., Fiscal Year 2020 Approved Program Budget, fcps.edu 201 (2019),
 https://www.fcps.edu/sites/default/files/media/pdf/FY-2020-Approved-Budget.pdf.
                                                   31
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 32 of 95 PageID# 960



        92.     FCPS has planned, funded, and administered a system that unjustifiably places

 students with disabilities outside of general education classrooms and into Comprehensive

 Services Sites, i.e., “sites . . . located in regular school buildings” that purport to “serve special

 education students with a variety of special education eligibilities,” 23 or Alternative Learning

 Centers. Consequently, students with disabilities are unnecessarily segregated during the school

 day.   Publicly available information for the 2015–2016 and 2016–2017 school years shows that

 schools with Comprehensive Services Sites and Alternative Learning Centers report higher

 incidences of restraint and seclusion than general education schools. Attached as Exhibit 1 to this

 complaint is a chart received from FCPS in response to a public records request purporting to

 indicate that FCPS engaged in a total of 1,988 incidences of restraint and seclusion during the

 2015–2016 school year and 1,075 incidences of restraint and seclusion during the 2016–2017

 school year.

        93.     Of the 1,988 total incidences of restraint and seclusion FCPS reported for the 2015–

 2016 school year, 1,212 (approximately 61%) took place at schools with Comprehensive Services

 Sites and Alternative Learning Centers. For the 2016–2017 school year, of the 1,075 total

 incidences of restraint and seclusion FCPS reported, 573 (approximately 53%) took place at

 schools with Comprehensive Services Sites and Alternative Learning Centers. 24




 23
      Fairfax Cty. Pub. Schs.,             Program      Abbreviations,     fcps.edu    174     (2019),
 https://www.fcps.edu/node/37996.
 24
    See generally Fairfax Cty. Pub. Schs., Specialized Special Education Program Sites by Region
 2018–2019        (2019)       https://www.fcps.edu/sites/default/files/media/forms/ssbyregion.pdf
 (identifying schools designated as Comprehensive Services Sites (“CSS”) or Public Separate Day
 Schools (“PDS”)).
                                                  32
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 33 of 95 PageID# 961



         94.     The numbers above reflect that students with disabilities—who make up only

 14.5% of FCPS’ approximately 190,000 students—are restrained and secluded on a

 disproportionately higher basis than students in general education schools.

         95.     This is true despite FCPS reporting no data on six schools with Comprehensive

 Services Sites and two Alternative Learning Centers for the 2015–2016 school year and five

 schools with Comprehensive Services Sites and two Alternative Learning Centers for the 2016–

 2017 school year. For example, Exhibit 1 purports that 0 incidences of restraint and seclusion

 occurred at Burke Alternative Learning Center 25 for both school years, despite information,

 discussed further, infra, to the contrary. 26

         96.     Recent media reports highlight how Defendants have blatantly disregarded the civil

 rights of FCPS students with disabilities and subjected them to unnecessary and unreasonable

 restraint and seclusion as a matter of course. 27 Defendants have done so without considering more

 integrated alternatives and accommodations or examining whether a student’s actions even came

 close to the standard of constituting an immediate danger to self and/or others.

         97.     For example, one news report revealed that there are hundreds of cases in FCPS

 where children as young as six years old were restrained and secluded for actions that did not pose




 25
   Burke Alternative Learning Center is one of FCPS’ Alternative Learning Centers. See Fairfax
 County Public Schools, Burke Alternative Learning Center, https://www.fcps.edu/school-
 center/burke-alternative-learning-center (last visited Aug. 4, 2020).
 26
    Additionally, this information does not include 39 reported incidences of restraint and seclusion
 in 2015–2016 that took place during the “extended school year,” which does not account for where
 those restraints and seclusions took place and if they were performed on children with disabilities.
 27
    See, e.g., Matthew Walther, The Torture Chambers Down the Street, theweek.com (Mar. 25,
 2019), https://theweek.com/articles/830630/torture-chambers-down-street; Jenny Abamu, This Is
 What “Seclusion” Looks like at One Fairfax County School, wamu.org (Mar. 21, 2019),
 https://wamu.org/story/19/03/21/video-this-is-what-seclusion-looks-like-at-one-fairfax-county-
 school/.
                                                 33
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 34 of 95 PageID# 962



 an imminent threat to self or others. A parent reported that her child who has been diagnosed with

 autism was kept in a seclusion room “every day,” that “[h]e basically lived in that room,” and

 “each time [Defendants] put him in seclusion, it made him act out more.” 28 These seclusion rooms,

 “built like Russian nesting dolls,” are used when students with disabilities act out, often

 exacerbating the very behaviors that Defendants’ employees and agents should be trying to

 address. Isolated.

        98.     In spite of FCPS Guidelines requiring a “building principal, or designee” to “make

 good faith efforts to contact a parent or guardian of the student who has been physically restrained

 [or secluded] as soon as is reasonable, but certainly within 24 hours of the time when the restraint

 [or seclusion] occurred,” FCPS Guidelines at 9, 11, Plaintiffs and other parents have routinely

 been denied notification from FCPS of incidents of restraint and seclusion against their children.

        99.     Upon information and belief, Defendants use terms such as “quiet rooms,”

 “resource suites,” “reflection rooms,” “exclusion,” “calm areas,” “support rooms,” and placing

 students “into support” to avoid documenting incidents of seclusion and providing notice to parents

 of same.

        100.    Even when Defendants have notified parents of the restraint and seclusion of their

 children, such documentation is often inadequate, lacking a description or analysis of what

 triggered a child’s restraint and/or seclusion, or provided long after-the-fact.

        101.    Upon information and belief, FCPS staff have notified parents of students with

 disabilities who have been regularly placed in seclusion that their children are not permitted to




 28
    Jenny Abamu, Children are Routinely Isolated in Some Fairfax County Schools. The District
 Didn’t Report It, wamu.org (Mar. 13, 2019), https://wamu.org/story/19/03/13/children-are-
 routinely-isolated-in-some-fairfax-county-schools-the-district-didnt-report-it/ [hereinafter
 Isolated].
                                                  34
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 35 of 95 PageID# 963



 attend school even when there have been no formal disciplinary actions taken and no formal

 suspension letters have been issued.

          102.   Defendants appear to have actively sought to conceal their abuse from the public

 eye. Despite collecting data since 2013, Defendants knowingly and falsely reported zero instances

 of restraint and seclusion to the Federal government from 2013·to 2017. Those reports were made

 despite documentation showing that one child alone was restrained or secluded at least 82 times

 during the 2013–14 school year.

          103.   Defendants’ failure to maintain adequate records has directly and proximately

 resulted in erroneous reports to the Federal government, parents, and the public regarding restraint

 and seclusion performed on students in their custody and care. While some parents have received

 hundreds of pages of documentation identifying instances of restraint and seclusions, others are

 left in the dark. Parents report that they learned from their children for the first time that they were

 restrained or placed in seclusion rooms, without any notification from Defendants. Other parents

 only learned that their child was restrained or secluded by observing it firsthand because they

 happened to walk into their child’s school at the very moment the restraint or seclusion was taking

 place.

          104.   In response to the media coverage of Defendants’ unlawful abuse of students with

 disabilities, Defendants have all but admitted liability, yet have not taken sufficient preventative

 or deterrent action to stop the systemic abuse of students with disabilities from continuing.




                                                   35
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 36 of 95 PageID# 964



        105.       In an article published by the Washington Post, Dr. Brabrand is quoted as stating

 that Defendants “have been remiss in [their] data collection and data reporting requirements for

 many years.” 29

        106.       On April 2, 2019, Defendants conducted an emergency work session of the FCPS

 Board, lasting over 3.5 hours, to discuss Defendants’ rampant use of restraint and seclusion. 30

        107.       During that meeting, Dr. Brabrand acknowledged, “It is clear that as a system, we

 have fallen short in” Defendants’ policies and practices around restraint and seclusion. Work

 Session.

        108.       Later in the meeting, Dr. Brabrand admitted that Defendants have not focused on

 “accountability structures.” Id.

        109.       Ms. Johnson acknowledged that parent notification forms are the sole source of

 data regarding incidences of restraint and seclusion. Id. Nevertheless, she also acknowledged that

 FCPS does not have a system for maintaining these documents and that underreporting and the

 lack of adequate data collection “is a concern.” Id.

        110.       Ms. Johnson further stated, “We recognize that the way schools are reporting this

 manual process has resulted in inconsistencies across [FCPS].” Id. Ms. Johnson stated that

 although FCPS belatedly reported that a total of 1,679 instances of restraint and seclusion occurred

 during the 2017–18 school year, the actual number of incidences of restraint and seclusion, for that

 year and for those when FCPS falsely reported zeros, remains unknown because “those numbers


 29
    Debbie Truong, Fairfax Students were Secluded or Restrained Nearly 1,700 Times Last Year,
 The Wash. Post (April 7, 2019), https://www.washingtonpost.com/local/education/fairfax-
 students-were-secluded-or-restrained-nearly-1700-times-last-year/2019/04/07/e1f01cde-57b3-
 11e9-9136-f8e636f1f6df_story.html.
 30
    Fairfax Cty. Pub. Schs., FCPS School Board Work Session–Discussion on Seclusion and
 Restraint         04-02-2019,         YouTube          (Apr.         5,          2019),
 https://www.youtube.com/watch?v=xPN5AvoxGWA [hereinafter Work Session].
                                                  36
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 37 of 95 PageID# 965



 were gathered off the forms [FCPS] has collected as a system,” and, therefore, Ms. Johnson “would

 not have confirmation.” Id.

        111.     The lack of notice to parents concerning restraint and seclusion was also discussed

 at the April 2, 2019 Board Work Session. Id. Ms. Johnson committed to community engagement

 and to “explore additional [stakeholder] groups for outreach . . . .” Id.

        112.     Even after discussion of the widely publicized numerous improper incidents of

 restraint and seclusion across FCPS, and several acknowledgments by Dr. Brabrand and Ms.

 Johnson that FCPS has “fallen short”—including, inter alia, in providing notice to parents,

 collecting data, and monitoring restraint and seclusion—FCPS officials have failed to take

 appropriate action to address these systemic problems and constitutional violations.

        113.     According to FCPS Guidelines, “When it has been determined that seclusion or

 physical restraint was improperly implemented, corrective measures shall be undertaken by

 FCPS.” FCPS Guidelines at 11–12. However, FCPS Guidelines are silent on what, if any, process

 FCPS follows to recognize or correct its abusive use of restraint and seclusion. Defendants’ failure

 to notify parents or collect accurate data on the use of restraint and seclusion demonstrates that, in

 practice, FCPS does not even know when restraint and seclusion are used, let alone assess whether

 their use was proper or implement any corrective measures.

        114.     Defendants’ lack of monitoring, lack of accountability, and lack of training has

 resulted in routine, unnecessary, and unconstitutional restraints and seclusions, including upon

 Plaintiffs, which are:

               a. Unsafe, unreasonable, and unwarranted;

               b. Not an emergency;

               c. Conducted without informing parents within 24 hours;



                                                  37
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 38 of 95 PageID# 966



               d. Conducted without giving parents procedural safeguards;

               e. For periods of time longer than necessary; and

               f. Imposed without considering alternatives or accommodations and without

                  documenting the situation that led to use of restraint and/or seclusion.

        115.     Upon information and belief, Defendants have also failed to report information to

 the Federal government regarding the race/ethnicity, sex, limited English proficiency status, and

 disability of students at FCPS who have been restrained and secluded. Resource Document at 5.

   Defendants have sanctioned a policy, practice, pattern, and/or custom of discriminating
                                     against Plaintiffs

        116.     Defendants are collectively responsible for, among other things, ensuring that

 students with disabilities are treated equally to their non-disabled peers.

        117.     For years, however, Defendants have failed to enforce, and, in fact, authorized and

 approved the discriminatory use of restraint and seclusion on students with disabilities.

        118.     Although FCPS has written guidelines on the use of restraint and seclusion,

 Defendants have had actual knowledge of or were deliberately indifferent to customs and practices

 that disparately subjected students with disabilities to unlawful seizures in the form of restraint

 and isolation without due process.

        119.     Indeed, Defendants’ use of restraint and seclusion on students with disabilities is

 persistent and widespread. As described below, the six Individual Plaintiffs have attended a

 number of schools across FCPS, all of which have had staff that have unlawfully restrained or

 secluded them a combined number of over 1,000 instances of restraint and seclusion. The sheer

 duration and frequency of these incidents, alone, shows that restraint and seclusion is a customary

 practice among FCPS staff that Defendants have either known about or to which they have been

 deliberately indifferent.


                                                  38
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 39 of 95 PageID# 967



        120.    The widespread use of restraint and seclusion against students with disabilities is

 further evidenced by the fact that, of the district’s 27,000 students with disabilities, 15.51% of

 students with disabilities were segregated from the regular education setting for a majority of the

 school day. See supra ¶ 76.

        121.    Defendants knew that they falsely reported zero instances of restraint and seclusion

 to the Federal Government for years. Ms. Johnson explained that the reporting is based on notices

 to parents, demonstrating both that parents were not receiving appropriate notice about instances

 of restraint and seclusion, and that Defendants were not properly documenting these instances.

 See supra ¶¶ 109–111.

        122.    Ms. Johnson similarly acknowledged that there “is a concern” with FCPS’ system

 of documenting instances of restraint and seclusion, contributing to FCPS’ false reporting to the

 Federal government. Id.

        123.    Dr. Brabrand acknowledged during the Board’s 3.5 hour April 2, 2019 emergency

 work session that Defendants do not have appropriate “accountability structures” in place to ensure

 that students with disabilities are not improperly restrained and secluded outside of the bounds of

 federal law and FCPS’ own guidelines. He also conceded that FCPS has “been remiss in [their]

 data collection and data reporting requirements for many years.” See supra ¶¶ 106–108.

        124.    Moreover, there is a widespread culture and practice of using alternative terms such

 as “resource suites,” “reflection rooms,” “exclusion,” “calm areas,” “support rooms,” and placing

 students “into support” to avoid documenting incidents of seclusion and providing notice to parents

 of same, promoting a pattern and practice of concealing the use of restraint and seclusion on

 students with disabilities. Id. ¶ 99.




                                                 39
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 40 of 95 PageID# 968



        125.    After media reports of Defendants’ use of restraint and seclusion brought the issue

 to public attention, Defendants convened a three-hour emergency work session and created a

 “Special Education Task Force.” These actions highlight a history of inaction by the Defendants

 that resulted in allowing FCPS staff to ignore written guidelines and use restraint and seclusion on

 students with disabilities as a form of punishment.

        126.    Additionally, FCPS has authorized a custom, pattern, and practice of depriving

 students with disabilities of their constitutional rights by failing to properly train their employees.

 There are a variety of examples establishing that FCPS staff are not properly trained to provide

 appropriate interventions with students with disabilities and, instead, rely on restraint and seclusion

 in derogation of FCPS guidelines.

        127.    For example, FCPS has spent approximately $4.7 million of its almost $3 billion

 budget on Alternative Learning Centers, but has only budgeted for approximately 165.5

 “psychologists, social workers and specialists” in the special education program, or an average of

 1 FCPS specialist for approximately every 164 students with disabilities. See supra ¶¶ 90–91. Of

 the 1,988 incidences of restraint and seclusion reported at FCPS in the 2015-2016 school year,

 approximately 61% took place at Comprehensive Services Sites and Alternative Learning Centers.

 These numbers reveal that Defendants have elected to put funds into segregating, isolating, and

 restraining students with disabilities rather than appropriately training their staff to provide

 reasonable accommodations, such as PBIS, to respond to their disability-related behaviors.

        128.    Defendants’ annual budgets reveal that in 2019, Defendants allocated just $1.3

 million of their $2.9 billion budget (less than ½ of 1%) for “Positive Behavior Approach” program.

 But, according to FCPS’ website, FCPS does not provide system-wide training on the use of PBIS,




                                                   40
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 41 of 95 PageID# 969



 instead relying on “[e]ach school [to] develop[] their own overarching expectations, routines, and

 procedures to reflect the essential elements of PBIS within their school culture.” 31

        129.    Defendants have failed to appropriately discipline their staff for their persistent

 misuse of restraint and seclusion on students with disabilities as well as their staffs’ failure to

 provide prompt and notice to parents about instances of restraint and seclusion and adequate

 description about events prompting such practices. Ms. Johnson conceded during a public meeting

 that FCPS does not have a system for maintaining this information, that underreporting and the

 lack of adequate data collection “is a concern,” and that the way schools are reporting this manual

 process has resulted in inconsistencies across [FCPS].” See supra ¶¶ 109–110.

        130.    Not requiring staff to appropriately document and report instances of restraint and

 seclusion to parents and the school district, failing to require district-wide training on PBIS and

 other alternative methods to restraint and seclusion, failing to address and correct the misuse of

 restraint and seclusion on students with disabilities, and permitting thousands of instances of

 restraint and seclusion on just six children under the ages of thirteen establish a system-wide

 pattern and practice authorized by Defendants that results in the unconstitutional deprivation of

 the rights afforded to students with disabilities attending FCPS.

        131.    As described more fully below, the devastating effects of Defendants’ unwritten

 policies, patterns and practices, and discriminatory treatment of students because of their

 disabilities are illustrated by the mistreatment of Individual Plaintiffs’ children with disabilities.




 31
         Positive    Behavioral       Interventions     and Supports       (PBIS),      FCPS,
 https://www.fcps.edu/academics/academic-overview/special-education-instruction/positive-
 behavioral-interventions-and (last visited Aug. 4, 2020).
                                                   41
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 42 of 95 PageID# 970



                            HARM TO INDIVIDUAL PLAINTIFFS

                                                Q.T.

        132.    Over the course of seven years from 2011 to 2018, from the ages of five to twelve,

 Q.T., a thirteen-year-old, non-verbal student with autism, was restrained and secluded at least

 approximately 745 documented times by Defendants’ staff or their agents.

        133.    A total of at least 422 instances of restraint and seclusion initially occurred in a

 general education setting, and at least an additional 323 incidents of restraint and seclusion

 occurred after Q.T. was moved, at FCPS’ insistence and cost, into a private contract facility.

        134.    On those approximately 745 occasions, Q.T. was first physically restrained in the

 classroom and then placed in a six-by-six-foot padded room with a magnetically locked door,

 where he was left in isolation.

        135.    For example, while attending Kennedy Krieger, Q.T. was placed in “exclusion,”

 i.e., a solitary, isolated room where he received instruction alone without any other children

 present. The isolation room Q.T. was placed in was surrounded by four adjacent seclusion cells.

 Q.T. was only permitted to leave “exclusion” to use the restroom. Q.T. spent two consecutive

 months in “exclusion.” The only way he was permitted to leave was to earn his way back out

 through what Defendants’ deemed to be good behavior for three consecutive days. Despite Ms.

 Tidd’s pleas to curtail this type of extreme measure given the increasing distress she witnessed her

 child experiencing, Defendants did nothing and continued to place Q.T. in “exclusion.”

        136.    Upon information and belief, Q.T.’s last known incident of restraint or seclusion

 by Defendants and/or their agents occurred on October 12, 2018, at Kennedy Krieger School in

 Silver Spring, Maryland, which was under contract with Defendants and, at all times relevant,

 acted as an agent of Defendants.



                                                 42
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 43 of 95 PageID# 971



         137.       Q.T. has been left in seclusion rooms and removed from his peers for hundreds of

 hours. Ms. Tidd did not receive formal or appropriate documentation or notice of these instances

 within 24 hours pursuant to FCPS Guidelines.

          138.      Indeed, Ms. Tidd did not receive formal or appropriate documentation or timely

 notices pursuant to FCPS Guidelines for many of these incidents until years after the incidents

 occurred. Ms. Tidd did not receive documentation for some of these instances of restraint and

 seclusion until the summer of 2015, after she obtained counsel who submitted a Freedom of

 Information Act request on her behalf. The documentation she received revealed to her for the

 first time the previous four years of Q.T.’s systematic and unlawful restraint and seclusion by

 Defendants. Nevertheless, Q.T. continued to be unlawfully restrained and secluded until 2018.

             139.   Q.T. was regularly secluded for reasons that did not pose an imminent threat to

 himself or others in violation of his constitutional rights. For example, in one instance he was

 secluded after exhibiting escalating behaviors that initially arose from throwing his headphones in

 a toilet.

          140.      In addition to those 745 documented incidences, Q.T. was regularly secluded in

 “quiet rooms” for similar reasons that did not pose an imminent threat to his own safety or the

 safety of others.

          141.      At times and in order to escape, Q.T., who had been potty trained since the age of

 five, soiled himself until released. In some instances, Defendants’ staff or their agents gave Q.T.

 rubber gloves and a disinfectant wipe and instructed him to go back into the seclusion cell to clean

 up his own urine.

             142.   Numerous other times, as an end run around their own guidelines, Defendants’ staff

 or their agents placed Q.T. in “quiet rooms” and/or “Resource Suites” and left the door open to



                                                    43
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 44 of 95 PageID# 972



 avoid documenting his forced isolation as a seclusion, even though Q.T. was prevented from

 leaving.

        143.     Moreover, there were at least approximately 453 instances where Q.T. was

 removed from his peers, though not placed in an isolated room, in what amounts to a de facto

 seclusion.

        144.     Upon information and belief, Defendants failed to use de-escalation strategies or

 PBIS methods and, in fact, their lack of techniques served to exacerbate Q.T.’s behaviors.

        145.     Upon information and belief, Q.T. has been subjected to unlawful restraints and

 seclusion on hundreds of occasions without appropriate documentation.

        146.     Q.T. has been severely harmed by seven years of continuous improper restraint and

 seclusion.

        147.     Q.T. has been fearful to attend school because of Defendants’ persistent and

 unnecessary use of restraint and seclusion.

        148.     After enduring repeated instances of restraint and seclusion, Q.T. has experienced

 regression in activities of daily life. For example, Q.T. can no longer:

               a. go into any room with a closed door;

               b. go to the bathroom by himself and close the door, as he once did, for fear of being

                  in isolation;

               c. sleep alone in his own room as he once did; and

               d. shower or bathe unless he knows a parent is nearby.

        149.     To this day, Q.T. experiences sleeplessness and nightmares resulting from his

 forced isolation in Defendants’ care and custody.




                                                  44
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 45 of 95 PageID# 973



        150.    Until Q.T. was placed in a new school where seclusion is never used and limited

 forms of standing restraint are only implemented in exceptional circumstances, he was not safe.

 Although Q.T.’s academic performance has improved since he has transferred to a school that does

 not use seclusion and strictly limits standing restraints, there is nothing to prevent his current

 school from beginning to implement the same pervasive practices utilized throughout the FCPS

 system or to prevent Defendants from moving him to another school that does.

                                           A.O. & D.O.

        151.    A.O. is an eight-year-old child diagnosed with an emotional disability. She began

 attending kindergarten at Fairview Elementary School in the Fall of 2016, when she was five years

 old.

        152.    From the Fall of 2016 through May 2019, A.O. has been restrained and secluded

 on numerous occasions for reasons that do not pose an imminent threat of harm to herself or others,

 like hiding in the bathroom from her teachers or not doing her classwork.

        153.    In almost all known instances, Defendants failed to provide Ms. Ononiwu with

 parental notification within 24 hours.

        154.    Ms. Ononiwu first learned that A.O. was being restrained when she walked into

 Fairview Elementary School and witnessed A.O. without shoes, having had her shoes knocked off

 as she was being dragged down the hall and held down by FCPS personnel for refusing to complete

 a math worksheet. Ms. Ononiwu was never provided appropriate documentation or notice of this

 incident within 24 hours pursuant to FCPS Guidelines, or documentation explaining why restraint

 was used.

        155.    Despite these known incidents of restraint as early as 2016, FCPS reported 0

 incidences of restraint and seclusion at Fairview Elementary School for the 2016–2017 school

 year. Ex. 1.
                                                 45
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 46 of 95 PageID# 974



        156.    In May of 2019, Defendants forced A.O. to attend Burke Alternative Learning

 Center in lieu of general, inclusive education.

        157.    In May of 2019, A.O. experienced emotional trauma from witnessing Defendants’

 staff use an unwarranted physical chokehold on her classmate.

        158.    In that same month at Burke Alternative Learning Center, A.O.’s teacher requested

 that an SRO take A.O. to a “reflection room” when she was standing near the stairs and not moving

 back to her classroom. Upon information and belief, A.O.’s behavior posed no risk of harm to

 herself or others. Ms. Ononiwu has never received notification from Defendants related to this

 incident.

        159.    As a result of these experiences, A.O. has experienced increased anxiety,

 exacerbating her underlying emotional disability, and is terrified to attend school for fear that she

 will be physically harmed by Defendants’ staff and agents.

        160.    As a direct and proximate result of Defendants’ improper use of restraint and

 seclusion, A.O. has missed days of school for fear of being injured by Defendants’ employees.

 A.O. experiences trauma in enclosed rooms and cannot be in her own bedroom with the door

 closed. A.O. experiences nightmares and is fearful in public settings when she sees individuals

 resembling FCPS staff.

        161.    As a direct and proximate result of Defendants’ improper use of restraint and

 seclusion, A.O. attends ongoing counseling by a clinical psychologist to address the trauma related

 to Defendants’ unlawful actions.

        162.    Ms. Ononiwu has since placed A.O. into a private educational setting because of

 A.O.’s fear of returning to FCPS. In the short time she has been in a private school, A.O. has

 improved behaviorally and has had no documented behavioral issues.



                                                   46
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 47 of 95 PageID# 975



        163.     Ms. Ononiwu has attempted to re-enroll A.O. at FCPS, but fears that FCPS staff

 will continue to improperly use restraint and seclusion on A.O.

        164.     D.O., A.O.’s younger brother, began attending Fairview Elementary School in the

 Fall of 2018 when he was six years old. D.O. has ADHD and developmental delay.

        165.     From the Fall of 2018 through June 2019, D.O. has been restrained and secluded at

 least four times within four weeks for disability-related needs that do not pose an imminent threat

 of harm to D.O. or others. For example, D.O. has been restrained or secluded in instances where

 he has merely left the classroom without permission.

        166.     In one of those four known instances, D.O. was restrained by Defendants’ staff for

 throwing water bottles.     The use of restraint caused D.O.’s behaviors to escalate, which

 Defendants’ staff used as further justification to continuously restrain and seclude him without

 employing less intrusive interventions.

        167.     In another instance, Ms. Ononiwu came to the Fairview Elementary to pick D.O.

 up for a dentist appointment and witnessed an SRO holding D.O. in a chokehold. The SRO was

 bending D.O. at a 90-degree angle while D.O. struggled and stated “let go” multiple times. Ms.

 Ononiwu did not receive formal notice within 24 hours pursuant to FCPS Guidelines regarding

 the incident.

        168.     When Ms. Ononiwu ultimately received some documentation of the incident—

 though incomplete and not in accordance with FCPS Guidelines—the documents revealed that

 D.O. was physically restrained by an SRO for a period of 30 minutes to 1.5 hours. That SRO later

 claimed he sustained injuries from holding D.O. for so long and with such force.




                                                 47
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 48 of 95 PageID# 976



        169.    Regarding the final of the four known incidents, D.O. was suspended from

 kindergarten on October 5, 2018 for 10 days. Eleven days later, it was determined that the conduct

 for which D.O. had been suspended was a manifestation of his disability-related needs.

        170.    Upon information and belief, this restraint took place after an incident in which

 D.O. threw books on the ground at school or engaged in behaviors that were escalated due to

 Defendants’ attempts to restrain and seclude him. As with A.O.,

        171.    In October 2018, Defendants required D.O. to leave a general education setting at

 Fairview Elementary School and placed him at Burke Alternative Learning Center. There,

 Defendants continued to use unnecessary restraint and seclusion on D.O. without notice to Ms.

 Ononiwu pursuant to FCPS Guidelines.

        172.    Another known incident of seclusion of D.O. occurred on March 21, 2019, when

 D.O. was forced to go to a “reflection room” by a Behavior Intervention Specialist because he laid

 down on his classroom floor. Although Ms. Ononiwu asked for information regarding this

 incident, she was only provided with a general description of what happened after-the-fact and did

 not receive a timely notice or full report pursuant to FCPS Guidelines.

        173.    Another known incident of restraint of D.O. occurred on June 6, 2019, while riding

 the bus home from Burke Alternative Learning Center. D.O. was restrained for not wanting to sit

 next to a bus aide. During that restraint, D.O. was struck in the head by a handheld radio. D.O.

 came home with physical injuries and experienced a concussion, headaches, and concentration

 issues as a result. Ms. Ononiwu requested documentation regarding this incident from Defendants,

 but she never received it.

        174.    Upon information and belief, as a result of the last incident of restraint, Defendants

 attempted to require D.O. to wear a “safety vest” when travelling on the bus in anticipation of his



                                                 48
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 49 of 95 PageID# 977



 potential behaviors and not in response to any current threat to self or others. Defendants proposed

 this form of restraint based on their assumption that D.O. has the potential to cause harm to himself

 and others. Ms. Ononiwu rejected this request as a form of restraint.

        175.    Upon information and belief, in lieu of using a vest, Defendants have created a

 single bus route for D.O. where he is the only child on the bus, thereby creating a de facto form of

 seclusion.

        176.    As a result of these incidences, D.O. experiences increased anxiety when he is in a

 room with a closed door.

        177.    On December 12, 2019, D.O. reported to Ms. Ononiwu that he was participating in

 a math lesson at Burke Alternative Learning Center with his regularly assigned classroom teacher

 and one other student. When lessons concluded, it was expected that D.O. would proceed to

 another teacher’s classroom. Instead, D.O. stopped doing his math lesson and proceeded to stand

 by the teacher and the other student while they continued the lesson.

        178.    D.O. stated that when he did not immediately leave the classroom, his teacher

 yelled, “Get out of here!” D.O. remained standing near the teacher. The teacher and the other

 student moved to another table to complete the lesson. D.O. then laid on the table where the

 teacher and the other student had moved from moments before.

        179.    In response to D.O. lying on the table, the teacher pushed a “panic button” located

 in the classroom. An SRO and Burke’s Interim Assistant Principal, Dale Eaton, entered the

 classroom. The SRO grabbed D.O.’s right arm, leaving three documented bruises and scrapes as

 he tried to restrain and physically remove D.O. from the classroom. D.O. began bleeding as a

 result of the SRO’s restraint, which later required the school nurse to clean the wounds and provide

 him with bandages.



                                                  49
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 50 of 95 PageID# 978



        180.    Later that day, Mr. Eaton notified Ms. Ononiwu by voicemail that “there was an

 incident involving” D.O., but that D.O. was “OK.” Mr. Eaton asked her to “call [him] for next

 steps.” Ms. Ononiwu received four additional voicemails from FCPS staff, one of which was from

 Mr. Eaton notifying her that he would send her an e-mail to explain the situation. Ms. Ononiwu

 was at work and expected to receive, pursuant to FCPS Guidelines, written documentation about

 the incident before she responded to FCPS’ communications.

        181.    Ms. Ononiwu received an e-mail from Mr. Eaton that stated, inter alia, “I am

 sending you this brief message because I am not sure how secure this address is and have every

 desire to maintain student confidentiality.” The e-mail went on to inform Ms. Ononiwu that,

 according to Mr. Eaton, “We had an incident at school today involving your son. We are

 suspending him from school for one day (12/13/19). He will return to school on Monday

 (12/16/19).”

        182.    None of the communications Ms. Ononiwu received from FCPS staff, including

 Mr. Eaton, explained any details of what occurred earlier that day.

        183.    Ms. Ononiwu did not receive notice in the form of documentation of any restraint

 or seclusion in accordance with FCPS Guidelines. Instead, she received a letter placed in D.O.’s

 backpack stating that D.O. would be suspended from school the next day “for assault on two staff

 members without injury” and a copy of FCPS “Rules of Conduct and Disciplinary Procedures.”

                                               C.T.

        184.    C.T. is a ten-year-old boy with autism, sensory processing disorder, anxiety, social

 and emotional communication delay, and ADHD. C.T. has attended FCPS since 2014. He

 attended Colin Powell Elementary School from 2014 to 2015 and has attended Eagle View

 Elementary School (which has a Comprehensive Services Site) from 2015 to 2019. He currently

 attends Burke Alternative Learning Center.
                                                 50
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 51 of 95 PageID# 979



        185.    C.T. has been subjected to numerous unnecessary restraints, seclusion, and

 unlawful seizures from 2015 to 2019, with the last known incident of restraint and seclusion

 occurring on May 20, 2019, at Eagle View Elementary School where he was placed in a

 Comprehensive Services Site.

        186.    On May 20, 2019, Ms. Thomas received an e-mail from C.T.’s teacher at Eagle

 View Elementary School claiming that C.T. was “having a difficult morning” and was “refusing

 work and ha[d] been stabbing his breakfast container with a pencil.” Ms. Thomas received a

 second e-mail stating that C.T. was “back on track.”

        187.    Later, Ms. Thomas received a third e-mail stating that C.T. was “being very

 confrontational, cussing, and using sexually inappropriate language.” At that point, C.T.’s teacher

 “requested to put [C.T.] into support,” another term for forced seclusion. C.T.’s teacher reported

 that, while he was walking C.T. to “support,” C.T. commented, “I want to die, can someone just

 kill me?”

        188.    After receiving the third e-mail, Ms. Thomas went directly to Eagle View

 Elementary School and arrived minutes later. When she walked into the front door, she heard C.T.

 screaming, “Somebody help me, please let me out!” from inside a seclusion room. This was the

 first Ms. Thomas learned about seclusion rooms in Eagle View Elementary School, let alone that

 her child had been placed in one.

        189.    C.T.’s comment could in no way be interpreted as an imminent threat of harm to

 himself or others; nor is isolation an appropriate response to such a statement. Nevertheless, he

 was restrained and forced into seclusion.

        190.    After this incident, C.T. stayed home from school for two days due to his fear and

 anxiety about returning to the seclusion room.



                                                  51
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 52 of 95 PageID# 980



        191.    On May 23, 2019, Ms. Thomas sent an e-mail to C.T.’s teacher requesting

 documentation relating to this incident; C.T.’s teacher never responded.

        192.    C.T. reported to Ms. Thomas that he has been secluded in the past, often for non-

 dangerous reasons like refusing to do his classwork. Each time he was secluded, he was also

 restrained by FCPS staff and/or agents who twisted his arm behind his back and forced him down

 the hall to the seclusion room.

        193.    C.T. began attending Burke Alternative Learning Center in August 2019.

        194.    On October 4, 2019, Ms. Thomas received a phone call from an FCPS staff member

 at Burke Alternative Learning Center who notified her that C.T. had been restrained earlier that

 day. Ms. Thomas requested documentation of the incident, but she did not receive it.

        195.    On October 17, 2019, Ms. Thomas sent an e-mail to Erica Loesch, the Assistant

 Principal at Burke Alternative Learning Center, following up on her request for documentation

 and noting that almost two weeks had passed without receiving the requested documentation.

 Later that day, Ms. Loesch responded, claiming that documentation had been “placed in the US

 Mail on October 7.” Ms. Loesch sent a scanned copy of the documentation via e-mail.

        196.    To date, Ms. Thomas is unaware as to whether and how often C.T. has been

 restrained or secluded at Burke Alternative Learning Center.

        197.    During C.T.’s four years at Eagle View Elementary School, Ms. Thomas never

 received any documentation from Defendants relating to restraint or seclusion in accordance with

 FCPS Guidelines. 32




 32
    Despite Ms. Thomas not receiving any documentation from FCPS Staff at Eagle View
 Elementary School regarding C.T., FCPS nevertheless reported 272 incidences of restraint and
 seclusion for the 2016–2017 school year and 716 incidences of restraint and seclusion in the 2015–
 2016 school year at that same school. Ex. 1.
                                                52
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 53 of 95 PageID# 981



        198.    As a direct and proximate result of Defendants’ actions, C.T. has experienced

 sleepwalking and waking up screaming in terror, yelling that he does “not want to go in there.”

                                               J.M.

        199.    J.M. is a six-year-old boy with autism, fragile X Syndrome, intellectual disability,

 seizure disorder, ADHD, hypotonia, and anxiety disorder.         J.M. is nonverbal and uses an

 augmentative alternative communication device. J.M. has attended FCPS since 2018, though he

 has been receiving pre-school services through FCPS’ Preschool Autism Class (“PAC”) since the

 age of two. He attended Louise Archer Elementary School from 2018 to March 2019. He currently

 attends Alternative Paths Training School, a private facility, pursuant to an agreement with and

 paid for by FCPS.

        200.    Throughout the 2018–2019 school year, J.M. was subjected to at least 326

 documented incidences of seclusion over 62 school days for 28.9 hours. Of the 326 documented

 incidences of seclusion, 244 occurred when J.M. was just five years old.

        201.    While attending PAC, J.M. had no remarkable behavioral issues.

        202.    In August 2018, J.M. transitioned from PAC to Louise Archer Elementary School,

 where he was placed in the enhanced autism program. J.M. adjusted well to the new environment.

 According to a daily report sent home by his teacher on September 13, 2018: “[J.M.] had a great

 day and is really adapting well to his visual schedule! . . . All around he was a happy and

 cooperative boy today. We can’t wait to see [J.M.] tomorrow!”

        203.    In late September 2018, FCPS staff notified Ms. Mills that J.M. was engaging in

 purportedly self-injurious behavior, for example, banging his head against the floor. Ms. Mills

 had never observed this behavior at home and never received any reports about similar behavior

 when J.M. attended PAC.

        204.    Ms. Mills requested an FBA and BIP; FCPS staff told her that “it would take time.”
                                                53
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 54 of 95 PageID# 982



         205.    On October 2, 2018, J.M. sustained an injury to his head as a result of banging his

 head on the classroom floor. According to an incident report Ms. Mills later received, FCPS staff

 reported that J.M. was “act[ing] out in many ways” and that he “began banging his head against”

 FCPS staff’s feet and on the floor. Ms. Mills was not provided with any specific information as

 to what precipitated J.M.’s behavior and what de-escalation techniques, if any, were used by FCPS

 staff to prevent this injury.

         206.    After this incident, FCPS staff informed Ms. Mills that, under the guise of

 protecting J.M., his only option would be for FCPS staff to create a “calm area” in his classroom

 where he would be placed.

         207.    The calm area consisted of several blue gym mats configured in the shape of a box,

 with the option of leaving the calm area “closed,” i.e., with four mats standing upright surrounding

 him on all sides, or “open,” i.e., with only three mats standing upright around him. At times,

 instead of “closing” the door, FCPS staff would stand in front of the opening or place pillows down

 to prevent J.M. from leaving.

         208.    When Ms. Mills asked whether there were any alternative options to the calm area,

 FCPS staff told her that the only alternative would be prone restraint, a method well-known for

 causing deaths, particularly when performed on children with autism. 33

         209.    On or about October 4, 2018, FCPS began placing J.M. in the calm area on a daily

 basis. Prior to October 31, 2018, FCPS staff did not provide any information to Ms. Mills




 33
   See Joseph Shapiro, National Data Confirm Cases Of Restraint And Seclusion In Public Schools,
 npr.org (June 19, 2014), https://www.npr.org/2014/06/19/322915388/national-data-confirms-
 cases-of-restraint-and-seclusion-in-public-schools (discussing the 2009 U.S. GAO report, a
 nonpartisan congressional agency, documenting “hundreds of cases of abuse, including at least 20
 deaths” associated with prone restraint).
                                                 54
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 55 of 95 PageID# 983



 regarding the number of incidences of seclusion in the calm area or the amount of time J.M. was

 placed in the calm area.

         210.    In order to place J.M. in the calm area FCPS staff used physical force to seize and

 move him to the area. But FCPS staff denied that the force used to seize and move J.M. constituted

 a restraint.

         211.    From October 31, 2018 through March 26, 2019, Defendants placed J.M. in

 seclusion on almost a daily basis. Although Ms. Mills received emergency seclusion reports from

 FCPS, the reports were virtually all the same and contained little, if any, information regarding the

 type of behavior J.M. engaged in and the events leading up to his seclusion. For example, in every

 report, FCPS staff checked a single box claiming that J.M. exhibited “self injurious behavior” prior

 to being secluded. Defendants provided no further details about the type of behavior and whether

 this behavior resulted in J.M. being an imminent threat to himself or others. Instead, the section

 of the Incident report requiring FCPS staff to explain why less intrusive interventions were deemed

 inappropriate or inadequate, the forms merely provide “As outlined in the BIP under emergency

 interventions.” 34

         212.    Ms. Mills received only a single report for each day, even though FCPS staff placed

 J.M. in seclusion multiple times per day. For example, an incident report dated January 13, 2019

 reflects in the “Time of Incident” section shows that J.M. was secluded “5 times throughout the

 day” and the “Duration of Incident” reflects “Total of 26 min. for the day.” It is unclear from the

 documentation whether FCPS considers this to be 1 or 5 incidences for reporting purposes.




 34
   While Ms. Mills agreed that J.M.’s IEP could include language such as using “pads to protect
 him,” she was not aware that this language would be used by FCPS to create the calm area that he
 would inevitably be secluded in on an almost daily basis.
                                                  55
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 56 of 95 PageID# 984



        213.    According to a response by FCPS to a public information request, FCPS

 purportedly engaged in a total number of 1,680 seclusions during the 2018–2019 school year.

 Thus, if the number of seclusions FCPS reported for that school year is accurate, J.M. would have

 incurred 326 of the 1,680 seclusions for FCPS. In other words, one kindergarten child in five

 months would account for 19% of the total number of seclusions FCPS reported.

        214.    Moreover, the incident reports erroneously purport that Ms. Mills received the

 documentation within 24 hours of each incident of seclusion. In fact, Ms. Mills only received a

 single report via e-mail on one particular day that J.M. was secluded out of many. All other reports

 were sent home in J.M.’s backpack days after the incidents occurred.

        215.    In addition to the incident reports, FCPS sent Ms. Mills two additional documents:

 one titled “Calm Area Data Sheet” that identified whether the calm area was opened or closed; and

 another made by FCPS staff that documented J.M.’s self-injurious behavior via tally marks.

        216.    The documentation, where it exists, demonstrates that on at least seven occasions,

 J.M. was placed in seclusion even when he was not engaging in what FCPS staff deemed to be

 self-injurious behavior. The documentation further reveals that Defendants allowed J.M. to

 continuously hit himself in the head with his knees while isolated in seclusion. There are a

 documented 3,208 tally marks evidencing a series of injurious behaviors. However, there is no

 accompanying evidence that FCPS attempted any behavioral interventions when such behaviors

 were observed.

        217.    In addition to the nearly 29 hours J.M. spent in seclusion over 62 school days, J.M.

 spent more than 41 documented hours in the calm area that FCPS staff did not consider to be

 seclusion.




                                                 56
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 57 of 95 PageID# 985



        218.    At times while he was placed in the seclusion/calm area, FCPS staff took J.M.’s

 communication device from him, leaving him unable to communicate his needs.

        219.    At times and in order to escape seclusion, J.M. stripped naked and soiled inside the

 calm area. When J.M. removed his clothing, FCPS staff forced him to walk across the classroom

 in the nude before handing him another pair of clothes at his desk.

        220.    As a result of Defendants’ continued use of restraint and seclusion, by December

 2018, J.M. regressed in his communication skills, including through his communication device.

        221.    In January 2019, Ms. Mills requested that FCPS cease any use of seclusion; FCPS

 denied her request.

        222.    The last known incident of restraint and seclusion occurred on March 26, 2019, at

 Louise Archer Elementary School. Following that incident, Ms. Mills removed J.M. from FCPS.

        223.    From January 2019 through March 2019, Ms. Mills attended several meetings with

 FCPS staff and J.M.’s advocate. During one meeting, J.M.’s advocate read a portion of FCPS’

 guidelines on restraint and seclusion to FCPS staff, including Applied Behavior Analysis Program

 Coordinator, Tina Wilkerson. Ms. Wilkerson responded, “which are guidelines,” indicating

 FCPS’ belief that the guidelines did not need to be followed.

        224.    FCPS informed Ms. Mills that the only alternative for J.M. would be to place him

 at Kilmer Alternative Learning Center, a segregated school for only children with disabilities.

        225.    On or about February 27, 2019, Ms. Mills toured Kilmer. During the tour, Ms.

 Mills asked whether Kilmer used seclusion rooms and if there were children who were secluded

 on a daily basis; FCPS staff answered yes to both questions. 35 Additionally, both the Assistant



 35
   Despite FCPS’ admission that there are children with disabilities at Kilmer who are secluded on
 a daily basis, FCPS only reported 156 incidences of restraint and seclusion at Kilmer in 2015–
 2016 and 62 in 2016–2017. Ex. 1.
                                                 57
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 58 of 95 PageID# 986



 Principal at Kilmer and Ms. Wilkerson informed Ms. Mills that Kilmer staff was authorized to use

 prone restraint as a method to restrain children with disabilities.

        226.    Following her tour, Ms. Mills sent an e-mail to FCPS representatives identifying

 why Kilmer was not appropriate to serve J.M.’s needs. FCPS responded that Kilmer was the only

 option available for J.M. and that it was the most appropriate placement for him.

        227.     In March 2019, Ms. Mills removed J.M. from FCPS due to extreme anxiety he

 experienced each time he went to school. J.M. began receiving homebound services from FCPS

 in May 2019 after his doctor concluded that he was unable to attend school until FCPS found him

 a proper placement.

        228.    On or about April 10, 2019, Ms. Mills spoke to the FCPS Advisory Committee for

 Students with Disabilities (“ACSD”). She provided a statement regarding J.M.’s treatment and

 her decision to remove him from FCPS in lieu of attending Kilmer.

        229.    After the ACSD meeting, Dr. Brabrand approached Ms. Mills and told her that he

 wanted to “make it right.”

        230.    Ultimately, Ms. Mills obtained placement for J.M. at Alternative Paths pursuant to

 an agreement with FCPS.

        231.    As a direct and proximate result of Defendants’ actions, J.M. has been diagnosed

 with a phobia of school, including developing aggressive behaviors towards his caregivers, such

 as biting, hitting, and scratching, that he had never exhibited before attending FCPS. He has

 developed a fear of meeting new adults. He experiences fear and anxiety when he approaches a

 school bus or believes he is going to school. He has experienced regression in his ability to

 communicate, been unable to sleep at night, experienced nightmares, woken up screaming, and

 developed increased anxiety and emotional trauma.



                                                  58
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 59 of 95 PageID# 987



                                                J.R.

        232.    J.R., is an eight-year-old boy who has an emotional disorder, sensory integration

 dysfunction, and PTSD. J.R. has attended FCPS since August 2016. He attended Groveton

 Elementary School from the fall of 2016 to the spring of 2017; Hollin Meadows Elementary School

 from the spring of 2017 to March 2019; and currently attends Woodlawn Elementary, where he

 has been since March 2019.

        233.    While attending Groveton as a kindergartener, J.R. was consistently bullied by both

 students and FCPS staff. After the first day of school, J.R. reported to his parents that he was

 yelled at by a teacher and came home with bite marks from other students. When J.R. would run

 from his classroom to escape his classmates, FCPS staff threatened to call the police. As a result,

 J.R. became fearful of Groveton’s Principal and staff and would run away from them.

        234.    After J.R. began running from staff, FCPS staff began to restrain and hold him

 down without providing any notice to his parents. Instead, Mr. and Mrs. Roby received calls

 almost every day from FCPS staff claiming that J.R. was having behavioral issues.

        235.    When Mr. and Mrs. Roby learned about FCPS’ conduct, they contacted Groveton’s

 Principal. The Principal said nothing could be done and claimed that J.R. had behavioral issues.

        236.    Mr. and Mrs. Roby contacted Assistant Superintendent Terry Dade, who told them

 FCPS could not assist J.R. until an Individualized Education Plan (“IEP”) was created, indicating

 that the alleged “behavioral issues” were solely because of his perceived disabilities. In the

 interim, Assistant Superintendent Dade went to Groveton and created a small seclusion area where

 J.R. would be kept away from the general education setting.

        237.    In May 2017, after FCPS developed an IEP for J.R., FCPS agreed to transfer J.R.

 to Hollin Meadows Elementary School. However, FCPS made J.R.’s transfer contingent on Mr.



                                                 59
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 60 of 95 PageID# 988



 and Mrs. Roby’s written consent that restraint and seclusion could be used in extreme cases

 pursuant to FCPS Guidelines.

        238.    Hollin Meadows has a Comprehensives Services Site.

        239.    In August 2017, FCPS moved J.R. from general education to the Comprehensive

 Services Site program.

        240.    At Hollin Meadows, there is a “support room,” which is a large, windowless room

 with padding and a door that does not lock. There is also a seclusion room, which is a smaller

 room located inside the support room, akin to solitary confinement. An FCPS staff member must

 stand outside of the door to the seclusion room and hold a key in a lock to prevent a student from

 exiting the room.

        241.    From the spring of 2017 through March 2019 while at Hollin Meadows, J.R.

 reported to Mr. and Mrs. Roby that he was restrained and secluded—i.e., placed in either the outer

 support room or inner seclusion room—4 to 5 days a week. J.R. was placed in seclusion for

 reasons that do not pose an imminent threat of harm to himself or others, such as being “disruptive”

 or running out of the classroom away from FCPS staff.

        242.    On numerous occasions, FCPS staff would grab his arm, force him down the hall,

 and place him in those rooms. FCPS did not consider this restraint.

        243.    Further, Mr. and Mrs. Roby were informed by FCPS staff that children are not to

 be placed in the seclusion room for more than 6 minutes. However, J.R. reported that he was

 frequently placed in seclusion for longer periods of time.

        244.    In almost all known instances, Defendants failed to provide Mr. and Mrs. Roby

 with any parental notification of restraint or seclusion, let alone notification within 24 hours.




                                                  60
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 61 of 95 PageID# 989



        245.     At times, J.R. tried to escape and would run away from FCPS staff because he was

 afraid of returning to the seclusion room.

        246.     FCPS’ repeated use of restraint and seclusion on J.R. without attempts to use de-

 escalation    techniques,   appropriately    redirect   him,   or   otherwise   provide    reasonable

 accommodations caused him to act out aggressively toward staff on various occasions,

 perpetuating a cycle of restraint and seclusion as punishment for disability-related behaviors.

        247.     J.R. developed a fear of attending school and was also anxious to ride the bus in the

 morning because he was afraid that he would be restrained and placed into seclusion. At one point,

 FCPS staff sought Mr. and Mrs. Roby’s permission to place J.R. in a “safety vest” when travelling

 on the bus in anticipation of his potential behaviors and not in response to any current threat to self

 or others. Mr. and Mrs. Roby rejected this request as a form of restraint.

        248.     J.R. reported to his parents that he had witnessed fellow students being restrained

 or secluded by FCPS staff, such as FCPS staff holding students’ faces down, multiple FCPS staff

 grabbing students, and dragging children down the hall to seclusion rooms.

        249.     The incidences of restraint and seclusion on J.R. increased throughout the 2018–

 2019 year. Mr. and Mrs. Roby told FCPS staff on multiple occasions that they did not consent to

 J.R. being restrained or secluded; FCPS staff ignored their instructions.

        250.     In February 2019, Mr. and Mrs. Roby again notified FCPS that they did not consent

 to the use of restraint and seclusion on their child or to his removal from instructional settings.

 They requested that J.R. be removed from the Comprehensive Services Site classroom at Hollin

 Meadows, as this environment was toxic and did not meet his unique needs.

        251.     In response, FCPS offered to transfer J.R. to another Comprehensive Services Site,

 Woodlawn Elementary. J.R. was transferred to Woodlawn on March 25, 2019.



                                                   61
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 62 of 95 PageID# 990



          252.   After arriving, J.R. discovered that Woodlawn had an actively-used seclusion room.

          253.   During the transition to Woodlawn in March 2019, Mr. and Mrs. Roby sent various

 e-mails notifying FCPS staff about their concerns that J.R. reacted in anger and fear when he saw

 a seclusion room at Woodlawn as a result of his continued, undocumented seclusion at Hollin

 Meadows.

          254.   In June 2019, Mr. and Mrs. Roby notified FCPS staff about concerns they had based

 on J.R.’s records that he appeared to experience an increase in behavioral incidents. Mr. and Mrs.

 Roby offered to have J.R.’s therapist, a trauma specialist, consult with FCPS staff, as it appeared

 FCPS staff had not received appropriate training to handle his needs. FCPS did not accept this

 offer.

          255.   While attending Woodlawn, FCPS staff created a “safe space” in J.R.’s classroom,

 i.e., a cardboard box.

          256.   On September 10, 2019, Mr. and Mrs. Roby requested that FCPS staff maintain

 records on J.R.’s behavior including, but not limited to: out of building without permission/using

 break card; out of location inside the building; physical aggression; negative talk about self;

 negative talk to others; work refusal; and “self-referral” to the seclusion/support room. 36 They

 requested that this information include location, time of day, persons present, instructional setting

 and class activity to determine patterns influence these types of disability-related behaviors.

          257.   On September 17, 2019, J.R. was placed in seclusion for 5 minutes after he stepped

 out of line and walked ahead of a teacher. No documentation was sent home to his parents.




 36
   FCPS staff permit students with disabilities to voluntarily enter a seclusion room if they so
 choose.
                                                  62
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 63 of 95 PageID# 991



        258.    On September 30, 2019, J.R. was again placed in seclusion after he got upset during

 gym class and left the gym to return to his safe space in his classroom. While sitting in his safe

 space, one of Woodlawn’s Assistant Principals, Ryan McGuin, came into the classroom and told

 J.R. to take his safe space, i.e., cardboard box, and go to the seclusion room. J.R.’s classroom

 instructor was also present. J.R. remained still inside his safe space and Mr. McGuin grabbed him

 by his leg, pulled him out of the classroom, and forced him down the hall to the seclusion room

 while J.R. clutched his box.

        259.    Mr. and Mrs. Roby learned about the incident that occurred on September 30, 2019,

 when J.R. told them the next day. FCPS staff did not send any contemporaneous notice regarding

 Mr. McGuin’s use of restraint and seclusion.

        260.    Upon request for such documentation, Laura Elliott, Principal at Woodlawn

 Elementary School, sent an e-mail stating: “We have completed looking into the incident on

 September 30, 2019, and based on the information from the three adults involved, there was no

 physical restraint/engagement or seclusion as it is defined by Fairfax County Public Schools.”

        261.    On October 14, 2019, J.R.’s therapist gave a two-hour presentation to FCPS staff

 on ways to intervene that avoid restraint and seclusion and that provide children with the supports

 they need, including training on how to intervene with J.R. specifically.

        262.    On October 23, 2019, J.R. was secluded by FCPS staff when he was not posing an

 imminent threat of harm to himself or others. FCPS staff prompted J.R. to leave the classroom

 and escorted him to a seclusion room where he was placed in a room alone with a closed door

 while FCPS staff stood outside. FCPS staff claimed this seclusion was to give J.R. a “break.”

        263.    Later that day, J.R. experienced signs of distress after his classroom instructors

 began a lesson involving the “points system” or “rewards system,” which resulted in certain



                                                 63
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 64 of 95 PageID# 992



 students receiving reward in the form of more points than J.R. J.R.’s distress was viewed by FCPS

 staff as cause to seclude him without him posing an imminent harm to self or others. J.R. was

 taken to seclusion even after FCPS had received prior notification from Mr. and Mrs. Roby that

 lessons involving “point systems” such as this did not serve as a positive reinforcement system

 and exacerbated his trauma.

        264.    Despite repeated requests from Mr. and Mrs. Roby that FCPS document and

 produce data related to assess J.R.’s patterns of behavior, FCPS failed to meaningfully keep track

 of this information or produce it to Mr. and Mrs. Roby.

        265.    As a direct and proximate result of Defendants’ actions and/or inactions, J.R. has

 been diagnosed with PTSD by his trauma therapist. He has been emotionally traumatized by the

 actions and inactions of FCPS and experiences negative feelings about himself due to the punitive

 nature of FCPS’ use of restraint and seclusion. He experiences a persistent negative emotional

 state and has an inability to experience positive emotions.         The restraint and seclusion he

 experienced has resulted in J.R. experiencing hypervigilance and irritable and angry outbursts. He

 has difficulty remembering details about the restraint and seclusion he has experienced.

        266.    Moreover, as a direct and proximate result of Defendants actions and/or inactions,

 J.R. has developed triggers while attending FCPS that have resulted in significant trauma. FCPS

 staff were on notice that triggers such as threats to call his parents, threats to call the police, and

 having several staff members approach him at once result in J.R. experiencing significant trauma.

 Nevertheless, FCPS staff have continued to engage in these triggering behaviors.

                         HARM TO ORGANIZATIONAL PLAINTIFFS

        267.    Organizational Plaintiffs have a shared mission of ending systemic mistreatment of

 persons with disabilities, including in school, and are dedicated to addressing the unlawful and

 improper use of restraint and seclusion perpetuated against students with disabilities. They have
                                                   64
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 65 of 95 PageID# 993



 diverted significant resources to combat the unlawful use of restraint and seclusion against students

 with disabilities and the misuse of restraint and seclusion is a significant interest of each

 Organizational Plaintiff and their members.

        268.    Additionally, each organization includes members attending FCPS, are eligible to

 re-enroll in FCPS, and/or represents the interests of such persons in its policy, advocacy, and

 outreach work. Indeed, four of the Individual Plaintiffs are members of these organizations. The

 Individual Plaintiffs are students with disabilities who are qualified to receive the benefits of

 FCPS’ public services, programs, or activities. And, as set forth above, these individuals have

 been subjected to discrimination on the basis of and solely by reason of their disabilities.

        269.    Moreover, and as set forth more fully below, Organizational Plaintiffs have other

 members who have disabilities, are enrolled in or remain eligible to re-enroll in FCPS, and have

 been discriminatorily subjected to restraint and seclusion on the basis of and solely by reason of

 their disabilities, as defined by law. These individual members of Organizational Plaintiffs have

 chosen not to be named plaintiffs in this case for fear of retaliation or other reasons and, instead,

 rely upon Organizational Plaintiffs to obtain necessary relief on their behalves to end Defendants’

 discriminatory use of restraint and seclusion.

        270.    On information and belief, when parents raise issues or concerns about individual

 incidents of improper restraint and seclusion, parents are forced to enter into confidential

 settlement agreements in exchange for some benefit to their child, e.g., an out of system school

 placement for their child, but without the Defendants making any change to their polices, practices,

 and procedures.




                                                  65
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 66 of 95 PageID# 994



        271.    Thus, Organizational Plaintiffs have both organizational standing as well as

 representational standing through their members who have been unjustifiably restrained and

 secluded, discriminated against, and otherwise injured by Defendants in violation of federal law.

                                               COPAA

        272.    COPAA brings this suit on behalf of its members and in furtherance of its extensive

 efforts and expenditure of resources in promoting its principal mission of securing equal

 educational access, opportunities, and services for students with disabilities.

        273.    COPAA has more than 2,600 members located across the United States and its

 territories. Membership is open to all persons who are interested in furthering COPAA’s purposes,

 and each member pays annual dues.

        274.    There are at least 27 COPAA members residing in FCPS districts, and at least 7

 COPAA members have children with disabilities currently attending FCPS.

        275.    COPAA members are active in educating parents and students about their rights

 and about the dangers of restraint and seclusion; the passage of state level legislation that protects

 students; and efforts to pass federal legislation that creates uniform protection, recourse, and a

 bright line regarding the imposition of restraint and resulting obligations on school districts. They

 have actively supported and sought proactive approaches that avoid the need and use of seclusion

 and restraint in schools.

        276.    Since 2008, COPAA members have called for use of positive behavioral

 approaches and limiting restraint and seclusion upon children with disabilities in public schools.

 To that end, COPAA has dedicated countless hours to combating restraint and seclusion in schools

 through trainings, presentations, lobbying, and representation, as it has made ending unlawful

 restraint and seclusion an organizational priority.



                                                  66
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 67 of 95 PageID# 995



        277.     COPAA functions as a source of support and information for parent members on

 the issues of restraint and seclusion. For example, when a report was published on March 26, 2019

 showing a video of an FCPS student being unlawfully secluded, COPAA’s Legal Director

 personally spent at least 1.5 hours responding to e-mails from members about Defendants’ alleged

 misconduct and editing an alert to members regarding the use of restraint and seclusion in Virginia.

        278.     Additionally, COPAA’s staff reviewed information reported by the U.S.

 Department of Education Civil Rights Data Collection (“CRDC”), explaining that children with

 disabilities are disproportionately subjected to restraints and seclusions.

        279.     COPAA has active parent members whose children (identified as children with

 disabilities) are enrolled in FCPS and who have been disproportionately and unlawfully subjected

 to restraint and seclusion.

        280.     Individual Plaintiffs A.O. and D.O. are such members of COPAA whose children

 have been disproportionately and unlawfully subjected to restraint and seclusion.

        281.     Other COPAA members have been similarly subjected to unlawful restraint and

 seclusion but are unwilling to be named in a public filing for fear that Defendants will retaliate

 against them.

        282.     COPAA’s members’ children have been treated differently from other students on

 account of their disabilities.    They have not been accommodated and, instead, have been

 disparately impacted by Defendants’ pattern and practice of using restraint and seclusion on

 students with disabilities as a form of punishment, and often used in lieu rather than appropriate

 behavioral and other supports, instead of limited strictly to use in true emergency situations where

 students pose an imminent threat to themselves or others, and where the use is managed by clearly




                                                  67
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 68 of 95 PageID# 996



 established criteria and protocols, including limitations on its duration and notice to parents and

 guardians.

         283.     COPAA’s members report that their children allegedly have been restrained and

 secluded for generic “safety” reasons, without any further explanation or notification from FCPS,

 and without detail sufficient to warrant an “emergency situation” as required to utilize restraints

 upon students.

         284.     Moreover, COPAA members have reported that often they do not receive

 documentation from FCPS concerning use of restraint and seclusion promptly, nor is any notice

 provided adequate to inform the parent of the specifics of its use, duration, management, and

 justification. In the absence of such immediate knowledge, the parents’ role in managing and

 raising their child or ward and protecting and securing their rights under federal antidiscrimination

 and/or special education laws is severely impaired.

         285.     Defendants have also committed violations of COPAA members’ constitutional

 rights, such as A.O., D.O., and others who are unwilling to share their identities for fear of

 retaliation and reprisal, by physically restraining and isolating students with disabilities without

 due process.

         286.     Because of the severity and prevalence of FCPS’ unlawful restraint and seclusion

 practices, COPAA’s members’ children remain at serious risk of having their federally protected

 rights violated if Defendants are permitted to routinely and unjustifiably restrain students with

 disabilities.

         287.     COPAA brings this lawsuit in order to protect its members, comprised of Individual

 Plaintiffs A.O. and D.O., as well as other members with disabilities attending FCPS, who have

 been restrained and secluded on the basis and solely by reason of their disabilities and in



                                                  68
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 69 of 95 PageID# 997



 furtherance of its mission to protect and enforce the legal and civil rights of students with

 disabilities, including students’ rights to be free of unlawful restraint and seclusion.

                                                ASAN

         288.   ASAN is the largest nationwide advocacy organization run by autistic people.

 ASAN works to empower autistic people across the world, advocates for systems change, and

 ensures that the voices of autistic people are heard in various forms.

         289.   ASAN has spent numerous hours over the past several years on advocacy to combat

 seclusion and restraint in schools, in part due to complaints from families such as the Individual

 Plaintiffs.

         290.   ASAN has participated in coalition workgroups to analyze and develop policy

 measures that would end seclusion and restraint in schools and written comments on federal

 regulations concerning seclusion and restraint in schools. It has also met numerous times with

 federal legislators on proposed or pending legislation concerning restraint and seclusion in schools,

 which occupied approximately 80 hours of staff time in the past year and several additional hours

 of time from volunteers and members.

         291.   Moreover, ASAN has spent considerable staff time on resources for publication on

 policy issues facing the autistic community, including restraint and seclusion in schools. If not for

 the numerous complaints from its members and members of the public that it has received on this

 issue, including complaints from families in FCPS, ASAN would have been able to expend these

 resources on advocacy around the many other pressing issues affecting the autistic community.

         292.   ASAN has nearly 1,325 formal members, over 26,000 listserve subscribers, and

 tens of thousands of social media subscribers. Formal membership is open to anyone who requests

 membership, but primarily includes autistic individuals and family members.



                                                   69
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 70 of 95 PageID# 998



        293.    In response to widespread media reports about Defendants’ conduct, ASAN was

 contacted by parents and graduates of FCPS who requested ASAN’s assistance with advocating

 against seclusion and restraint. In May 2019, when ASAN shared a news article on social media

 regarding FCPS’ use of seclusion and restraint, it received 49 comments, including one from an

 FCPS parent who had chosen to homeschool out of concerns about seclusion and restraint.

        294.    Additionally, ASAN has diverted staff time and resources to consult with an FCPS

 alumnus—who is a member of ASAN—on how to effectively advocate against restraint and

 seclusion. For example, ASAN staff have accompanied this advocate to meetings with his State

 Delegate at which the issue of restraint and seclusion in public schools was discussed in detail.

 ASAN staff anticipate spending more time with this advocate in the near future. If not for FCPS’

 practices, ASAN would either not have been approached by this advocate or would have been able

 to focus on other issues during meetings with him. Indeed, this advocate has raised several

 concerns that were triaged due to the urgency of addressing restraint and seclusion in FCPS

 schools.

        295.    ASAN has active parent members whose children (identified as children with

 disabilities) are enrolled in FCPS and who have been disproportionately and unlawfully subjected

 to restraint and seclusion.

        296.    Q.T., who is an Individual Plaintiff in this case, is a member of ASAN and has been

 disproportionately and unlawfully subjected to restraint and seclusion.

        297.    Other ASAN members have similarly been subjected to unlawful restraint and

 seclusion. ASAN has at least 109 listserv subscribers and 17 members residing in FCPS districts,

 and at least 2 members who either have children currently attending FCPS or who had a child

 attend FCPS within the last two years. ASAN’s members fear retaliation from FCPS and, thus,



                                                 70
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 71 of 95 PageID# 999



 this is a major barrier to ASAN’s identification of other members who have experienced seclusion

 or restraint at FCPS.

        298.    For example, at least one ASAN member, who has asked to remain anonymous, has

 a child with a disability who has been injured by repeated restraints while enrolled in FCPS in

 within the last two years.

        299.    ASAN’s members and/or their children have been treated differently from other

 students on the basis of and solely because of their disabilities, have not been accommodated, and

 disparately impacted by Defendants’ pattern and practice of using restraint and seclusion on

 students with disabilities as a form of punishment, instead of in emergency situations where

 students pose an imminent threat to themselves or others. ASAN members have reported that they

 have experienced difficulty in finding out if their children are being unlawfully restrained and

 secluded because they often do not receive documentation from FCPS.

        300.    Defendants have also committed constitutional violations on ASAN’s members,

 such as Q.T. and others, by physically restraining and isolating students with disabilities without

 due process.

        301.    Because of the severity and prevalence of unlawful restraint and seclusion, ASAN’s

 members remain at serious risk of having their federally protected rights violated if Defendants

 are permitted to routinely and unjustifiably restraining students with disabilities.

        302.    ASAN’s staff have reviewed information reported by the CRDC explaining that

 children with disabilities are disproportionately subjected to restraints and seclusions.

        303.    ASAN brings this lawsuit in order to protect its members, comprised of Individual

 Plaintiff Q.T., as well as other members with disabilities attending FCPS, who have been restrained

 and secluded on the basis and solely by reason of their disabilities and in furtherance of its mission



                                                  71
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 72 of 95 PageID# 1000



  to ensure that autistic individuals are safe, are treated equally under the law, are included in

  mainstream settings, and are provided appropriate education without fear of discrimination.

                                    COMMUNICATION FIRST

         304.    Communication First is a national not-for-profit organization dedicated to

  protecting and advancing the civil rights of individuals, including students, who are unable to rely

  on speech alone to communicate and be understood. Communication First serves an estimated 5

  million children and adults with expressive speech-related disabilities across the United States. As

  part of its organizational mission, Communication First advocates for students who require

  augmentative and alternative communication tools and supports to be understood due to their

  expressive communication disabilities.

         305.    Due to societal barriers, most of Communication First’s membership currently

  lacks access to robust augmentative and alternative communication tools and supports that would

  (a) allow them to communicate their needs with language without resorting to “behavior” to do so;

  and (b) allow them to report and testify about the abuse they experience being restrained and

  secluded. One of Communication First’s goals is to improve the data available to policymakers

  regarding this population, including data on the number of individuals with speech-related

  communication disabilities in the United States who spend the majority of their day in segregated

  educational and residential settings and are therefore at greater risk of experiencing restraint and

  seclusion. However, Communication First’s constituents are individuals who are unable to report

  their victimization because they have an expressive communication disability. As such,

  Communication First has made it a priority to address and combat restraint and seclusion, in both

  schools and adult congregate settings.

         306.    Communication First regularly receives calls from individuals who have children

  with communication-related disabilities and experience or have witnessed unlawful restraint,
                                                  72
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 73 of 95 PageID# 1001



  seclusion, or forced isolation in schools. Communication First uses its resources to respond to

  these calls and assist these individuals to address problems involving restraint and seclusion, as

  well as the subsequent mental health and trauma caused by restraint and seclusion.

          307.    Because the majority of Communication First’s constituents lack access to effective

  expressive communication tools and supports, it is often mere luck when their experiences as

  victims of restraint and seclusion come to light. Oftentimes, these instances only become known

  when a witness takes a photo or a video, when the victim comes home with bruising or other

  physical evidence of abuse, or when the victim actually dies.

          308.    Communication First’s members include children with disabilities who are

  enrolled, and are eligible to re-enroll, in FCPS and who have been disproportionately and

  unlawfully subjected to restraint and seclusion solely because of their disabilities.

          309.    Q.T. and J.M., who are Individual Plaintiffs in this case, are members of

  Communication First and have been disproportionately and unlawfully subjected to restraint and

  seclusion.

          310.    Other Communication First members have reported experiencing discrimination

  similar to that of the Individual Plaintiffs.

          311.    For example, one Communication First member, who will be identified with initials

  T.S., was restrained in kindergarten in an FCPS elementary school several years ago. T.S. cannot

  speak and at the time lacked access to robust augmentative communication tools and supports. As

  such, T.S. could not tell his parents about the abuse he experienced at school. Another staff member

  witnessed the restraint and reported it. The family reluctantly agreed to FCPS’s offer to pay to

  send him to a private school some distance from his home where he has few if any opportunities

  to interact with nondisabled peers. T.S.’s parents would strongly prefer that T.S. be able to attend



                                                   73
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 74 of 95 PageID# 1002



  his neighborhood school with his sibling and friends. Because he continues to be denied the ability

  to attend the same school he would attend if he were nondisabled, and because of the unsafe

  conditions created by FCPS because of FCPS’s practice related to students with disabilities only,

  T.S. continues to be discriminated against by FCPS on the basis of his communication and other

  disabilities.

          312.    Another Communication First member residing in Fairfax County reports that her

  child has been so mistreated by Defendants that she was forced to homeschool her now teenaged

  son, E.A, rather than face further trauma. E.A. is identified here by his first and middle initials due

  to fear of FCPS retaliation because the family hopes to send him back to FCPS one day if FCPS is

  able to regain the trust of parents and become able to safely accommodate students like E.A.

          313.    During several years at FCPS’s Poplar Tree Elementary School, E.A.’s parents

  received only one officially noticed incident of restraint. E.A.’s mother, however, can describe in

  vivid detail the designated special “cool down area” she saw in each of the segregated classrooms

  he spent time in there. She described one area as bounded on three-and-one-half sides with cinder

  block floor-to-ceiling walls, padded with mats on the inside. The interior of this area was out of

  the line of sight of other students and the instructional area of the classroom. The exit from the

  “cool down area” was always blocked either by a staff person or by the backs of several chairs.

          314.    As documented on daily school-home communication charts, E.A. was frequently

  brought into this area by staff and prevented from leaving. Never documented formally as

  seclusion incidents, the daily communication reports from school nevertheless stated that E.A. was

  forced to remain in this area for up to 30 to 40 minutes at a time, sometimes multiple times a day.

  During this time, E.A. did not have access to food, water, the bathroom, natural light, his

  classmates, or instruction. He was not provided with any instructional materials, nor was he



                                                    74
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 75 of 95 PageID# 1003



  provided with anything to help him calm down. He had nothing to look at or engage with except

  the mats on the walls. Defendants conduct amounted to an unlawful restraint and detention of E.A.

          315.    In 2017, when E.A. was in 5th grade, his parents concluded they could no longer

  trust FCPS to keep him safe and decided they had no other choice but to homeschool E.A. E.A.’s

  mother was forced to give up a consulting career to provide him academic instruction at home.

  E.A. remains eligible to reenroll at FCPS. His parents would strongly prefer that he be educated at

  his neighborhood school and afforded the same opportunities as his nondisabled peers, but they

  cannot trust FCPS to keep him physically safe.

          316.    As a person with communication and other disabilities, E.A. continues to be

  discriminated against on the basis of his disabilities by FCPS, which continues to project that it

  cannot safely provide educational opportunities to students with communication-related

  disabilities.

          317.    Another Communication First member who is autistic, Z.W., attended FCPS’s

  Fairview Elementary School like Individual Plaintiffs A.O. and D.O. During his time at Fairview

  Elementary School, an aide contacted Z.W.’s mother on at least one occasion to report that a

  teacher built a wall out of desks and bookcases around Z.W. Z.W.’s mother recalls that Z.W. was

  put in this area of seclusion and isolation on multiple occasions over an extended period of time to

  keep him both alone and away from other students.

          318.    On one occasion the aide reported that when placing Z.W. inside this area, the

  teacher told Z.W. to “stop being so autistic.” Around this time, Z.W. lost the ability to speak

  entirely. FCPS later offered to pay for Z.W. to attend a private school some distance away from

  his home. After unsuccessfully attempting to negotiate with FCPS to relocate Z.W. back from the




                                                   75
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 76 of 95 PageID# 1004



  private school to his neighborhood high school with appropriate disability-related supports, Z.W.

  recently withdrew to be homeschooled. Z.W. remains eligible to reenroll in FCPS.

          319.   Additionally, Communication First has been informed by one full-time teacher and

  one substitute teacher in FCPS who both have observed FCPS staff improperly restrain and seclude

  students with disabilities within the last two years. Those professionals are not willing to provide

  their names or any identifying details about the instances of restraint and seclusion they witnessed

  in FCPS schools to be described in this complaint because they fear retaliation and reprisal from

  FCPS.

          320.   Defendants have also committed constitutional violations on Communication

  First’s members, such as Q.T., J.M., and other members, by physically restraining and isolating

  students with disabilities without due process. Because of the severity and prevalence of unlawful

  restraint and seclusion, Communication First’s members remain at serious risk of having their

  federally protected rights violated if Defendants are permitted to routinely and unjustifiably

  restraining students with disabilities.

          321.   A non-speaking child who lacks meaningful access to language-based

  communication tools will often communicate frustration, pain, trauma, anxiety, and fear by “acting

  out.”   What is interpreted as “noncompliant behavior” in many cases is an attempt at

  communicating the need for more effective augmentative communication supports.               These

  attempts at communication are often punished with restraint or seclusion. Non-speaking students

  therefore are thought to experience a greater level of discrimination and vulnerability due to their

  communication disabilities. Because non-speaking children are rarely provided with adequate

  tools and supports to enable them to protect themselves and report when they are being harmed,

  they are even more dependent on witnesses to voluntarily come forward.



                                                  76
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 77 of 95 PageID# 1005



         322.    In December 2019, three former employees of FCPS’ Freedom Hill Elementary

  School were “criminally charged with failing to report the suspected abuse of six nonverbal,

  intellectually disabled students . . .” 37 The allegations include that another FCPS employee

  observed “bruises on a student” and reported this to the authorities. These six students are unable

  to rely on speech to communicate, and as such are Communication First members and part of the

  constituency in Fairfax County that Communication First serves as part of its mission.

         323.    The allegations raised against these three FCPS employees reflect the very

  mistreatment and abuse described in this Complaint and supports Communication First’s concerns

  that discrimination against its members goes largely unreported unless a whistleblower comes

  forward.

         324.    On December 16, 2019, Communication First’s Executive Director attended and

  recorded the Fairfax County Police Department’s press briefing announcing the indictments

  against the three FCPS employees. 38

         325.    Communication First is aware of the widespread and persistent use of restraint and

  seclusion committed against its members in FCPS over the past two years. Communication First’s

  staff has reviewed information reported by the CRDC explaining that children with disabilities are

  disproportionately subjected to restraints and seclusions.


  37
     See Justin Jouvenal, Principal, staffers charged in connection with alleged abuse of special-
  needs students at Va. school, Washington Post (Dec. 16, 2019 4:33 p.m.),
  https://www.washingtonpost.com/local/public-safety/principal-teacher-charged-in-connection-
  with-alleged-abuse-of-special-needs-students-at-va-school/2019/12/16/2a9d5428-2037-11ea-
  bed5-880264cc91a9_story.html; Angela Woolsey, Grand Jury indicts former FCPS staff, school
  principal, Fairfax Times (Dec. 20, 2019), http://www.fairfaxtimes.com/articles/grand-jury-
  indicts-former-fcps-staff-school-principal/article_de68e874-2365-11ea-a23d-
  8b216b9df2d1.html.
  38
     Fully captioned videos of this event were posted on Communication First’s YouTube channel
  (https://bit.ly/2OM5G10) and Facebook page (https://bit.ly/38i8Hxy and https://bit.ly/3budw99)
  within hours.
                                                  77
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 78 of 95 PageID# 1006



         326.    Communication First brings this lawsuit in order to protect its members, comprised

  of Individual Plaintiffs Q.T. and J.M., as well as other members with disabilities attending and

  eligible to re-enroll in FCPS, who have been restrained and secluded on the basis and solely by

  reason of their disabilities and in furtherance of its mission to educate the public and advocate for

  policy reform to advance the rights, autonomy, opportunity, and dignity of people with speech-

  related communication disabilities and conditions. Communication First also seeks to represent

  the victims of restraint and seclusion whose family members to this day are unaware that their

  children are victims because FCPS failed to report those instances, their children have been denied

  access to augmentative communication tools that would allow them to report these incidents, and

  because no witnesses have risked their jobs to report such incidents voluntarily.

            There is no requirement that Plaintiffs exhaust administrative remedies.

         327.    Defendants’ response to the media outcry involving its unlawful and unjustified use

  of restraint and seclusion illustrates why exhaustion is not required in this case. That Defendants

  held an emergency meeting and have since created an advisory “Special Education Task Force” to

  Dr. Brabrand to try and resolve the issues arising from their unlawful practices performed against

  students solely on the basis of their disabilities, establish why the remedies Plaintiffs seek in this

  lawsuit are unavailable through traditional methods of administrative review and due process

  under the IDEA because these solutions require systemic planning, funding, and administration

  that cannot be obtained through that process.           Moreover, remedies through the IDEA

  administrative process are not available to Organizational Plaintiffs.

         328.    Publicly available information on OCR’s website reveals that a complaint is

  currently pending against FCPS involving claims of discrimination due to “Disability – Restraint




                                                   78
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 79 of 95 PageID# 1007



  and Seclusion,” i.e., the very type of discrimination Plaintiffs argue has occurred in this case. 39

  Thus, Defendants were on notice as early as December 2, 2015, of the systemic issues surrounding

  unjustified restraint and seclusion of children with disabilities.

         329.    Even when exhaustion of administrative remedies is required, exhaustion is

  excused when: further administrative actions would be futile; an agency has adopted a policy or

  pursued a practice of general applicability that is contrary to the law; Plaintiffs have not received

  adequate notice to exercise their due process rights; and relief available through additional

  administrative efforts would be inadequate to address a plaintiff’s claims. All of these exceptions

  apply to Plaintiffs’ claims.

         330.    Defendants have consistently failed to provide timely appropriate notice to

  Individual Plaintiffs’ of each instance of restraint and/or seclusion, denying Individual Plaintiffs’

  their administrative due process rights.

         331.    Even if such notice were appropriately given, Defendants’ systemic failure to

  knowingly plan, fund, and administer a system designed to address behavioral issues through

  effective means, which is the gravamen of this complaint, could not be addressed in a due process

  proceeding.

         332.    Specifically, the lynchpin of Plaintiffs’ complaint is Defendants’ use of restraint

  and seclusion unnecessarily as a discipline and punishment mechanism against students with

  disabilities solely because of their disabilities and disability-based behaviors.

         333.    Rather than default to restraint and seclusion of students with disabilities,

  Defendants are required to reasonably modify their policies and practices to:



  39
                This               information              is            available              at
  https://www2.ed.gov/about/offices/list/ocr/docs/investigations/open-investigations/dis2.html and
  subsequently searching for “Fairfax County.”
                                                    79
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 80 of 95 PageID# 1008



                   a. ensure all students with disabilities are provided with basic reasonable

                      accommodations to address their disability-related support needs throughout the

                      day;

                   b. provide appropriate training of school district staff;

                   c. make available and provide FBAs and BIPs;

                   d. proliferate evidence-based supports like a system of PBIS to deescalate their

                      students’ behaviors without restraint and seclusion;

                   e. provide a sufficient number of qualified staff across FCPS available to implement

                      such positive behavioral support techniques;

                   f. establish professional competencies and qualification for such staff;

                   g. implement district-wide data collection and reporting on both the use of restraint

                      and seclusion and the implementation of alternative techniques; and

                   h. continuously monitor and respond to restraint and seclusion incidents across

                      FCPS.

            334.     Defendants’ systemic failure to be transparent in their approach to rectify their

  inappropriate restraint and seclusion practices is contrary to law, places this matter outside the

  realm of traditional notions of IDEA due process requiring court intervention.

            335.     Moreover, individual plaintiffs seek damages and other remedies that are not

  available under the IDEA.

                                            CAUSES OF ACTION

                                                 COUNT I
                               VIOLATIONS OF TITLE II OF THE ADA
                     (on behalf of Individual Plaintiffs and Organizational Plaintiffs)

            336.     Plaintiffs incorporate the allegations in the preceding paragraphs, as if alleged

  herein.
                                                       80
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 81 of 95 PageID# 1009



         337.      Title II of the ADA applies to all services, programs, and activities of public

  entities, including public educational institutions.

         338.      Defendants are, and at all relevant times have been, public entities covered by Title

  II of the ADA.

         339.      Under Title II of the ADA, “no qualified individual with a disability shall, by reason

  of such disability, be excluded from participation in or be denied the benefits of the services,

  programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

  U.S.C. § 12132; see also 28 C.F.R. § 35.130.

         340.      Moreover, the ADA makes it unlawful for a public entity to “[d]eny a qualified

  individual with a disability the opportunity to participate in or benefit from the aid, benefit, or

  service,” or “[a]fford a qualified individual with a disability an opportunity to participate in or

  benefit from the aid, benefit, or service" that is not equal to that afforded to others[.]” Id. §

  35.130(b)(1)(i)–(ii).

         341.      A public entity must not “provide a qualified individual with a disability with an

  aid, benefit, or service that is not as effective in affording equal opportunity to obtain the same

  result, to gain the same benefit, or to reach the same level of achievement as that provided to

  others.” Id. § 35.130(b)(1)(iii).

         342.      Further, a public entity is prohibited from utilizing standards, criteria, or methods

  of administration “that have the effect of discrimination on the basis of disability” or “that

  perpetuate the discrimination of others who are subject to common administrative control.” 42

  U.S.C. § 12112(b)(3)(A)–(B); see also 28 C.F.R. § 35.130(b)(3)(i)–(iii).

         343.      A public entity must also “make reasonable modifications” to its services and

  activities “when the modifications are necessary to avoid discrimination.” Id. § 35.130(b)(7)(i).



                                                    81
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 82 of 95 PageID# 1010



          344.     Finally, a public entity must administer services, programs, and activities in the

  most integrated setting appropriate to the needs of qualified individuals with disabilities. Id. §

  35.130(d).

          345.     Under the ADA, public schools are responsible for the discriminatory actions of

  school officials, school employees, and everyone over whom a school exercises control, whether

  through contract or other arrangement, including SROs, whether they are school district employees

  or work for a non-district law enforcement agency.

          346.     Schools cannot divest themselves of responsibility for the nondiscriminatory

  administration of school policies, including restraint, by relying on SROs, school district police

  officers, contract or private security companies, security guards, other contractors, or other law

  enforcement personnel administering school policies.

          347.     Public schools are also responsible under the ADA for the discriminatory actions

  and inaction of their other agents, including private schools in which a public-school district places

  its students.

          348.     Defendants have systemically violated Title II of the ADA by routinely excluding

  students with disabilities from the benefits and services of a publicly funded educational

  institution. By unnecessarily using restraint and seclusion as a disciplinary measure against

  students with disabilities, Defendants’ actions and inaction have culminated in hostile learning

  environments that deny Plaintiffs the participation in or receipt of benefits, services, or

  opportunities.

          349.     Defendants have treated students with disabilities differently from students without

  disabilities by placing them in isolation cells in response to insubordination or minor behaviors.




                                                    82
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 83 of 95 PageID# 1011



         350.     Defendants’ disproportionately use restraint and seclusion on students with

  disabilities as punitive measures.

         351.     Defendants fail to train, oversee and hold their employees accountable for such

  physical and psychological punishments in derogation of FCPS Guidelines.

         352.     Defendants’ abuses are directly and proximately caused by their intentional failure

  to plan, fund, and administer a system designed to respond to disability-related needs through

  effective means including:

                a. ensuring all students with disabilities are provided with reasonable modifications

                   to address their disability-related support needs throughout the day;

                b. strictly limiting use of restraint and seclusion on students with disabilities;

                c. appropriate training and oversight of school district staff;

                d. providing FBAs, BIPS, and PBIS services to respond to students’ disability-related

                   behaviors without restraint and seclusion;

                e. providing sufficient qualified staff to implement positive behavioral support

                   techniques;

                f. instituting effective and appropriate data collection, reporting, and responses on

                   the use of restraint and seclusion (e.g. the number of incidents, the circumstances,

                   and the duration) and the implementation of alternative techniques; and

                g. monitoring restraint and seclusion incidents across FCPS to ensure they are

                   utilized only when appropriate.

         353.     Defendants have failed to provide students with disabilities reasonable

  accommodations, such as PBIS, and have denied students with disabilities “equal opportunity to




                                                     83
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 84 of 95 PageID# 1012



  obtain” or reach the “same level of achievement as that provided to others” who are not subjected

  to restraint and seclusion.

         354.    Defendants have further violated the ADA and their own guidelines by subjecting

  students with disabilities, including Plaintiffs, to restraint and seclusion for unnecessary periods of

  time well after any purported behavioral concerns have been addressed.

         355.    Moreover, Defendants’ overuse of restraint and seclusion segregates students with

  disabilities from their classrooms and classmates and, thus, fails to serve them in the most

  integrated setting appropriate to their needs. Defendants have failed to timely return Plaintiffs to

  the learning environment even after they have been unnecessarily restrained or secluded.

         356.    Defendants’ disproportionate use of restraint and seclusion, failure to follow federal

  law as it relates to restraint and seclusion, and failure to follow its own guidelines has the effect of

  discriminating against and disparately affects students with disabilities.

         357.    Defendants have harmed Organizational Plaintiffs by subjecting their members to

  the same discriminatory treatment as Plaintiffs. Defendants have discriminated by virtue of their

  use of unnecessary restraint and seclusion, thereby frustrating Organizational Plaintiffs’ core

  missions to prevent unlawful restraint and seclusion against students with disabilities. Defendants’

  discrimination has caused Organizational Plaintiffs to divert significant resources to combat the

  unlawful use of restraint and seclusion against students with disabilities.

         358.    Defendants have intentionally infringed on the rights of Plaintiffs and/or been

  indifferent to their rights and the foreseeable harms.

                                         COUNT II
          VIOLATIONS OF THE SECTION 504 OF THE REHABILITATION ACT
              (on behalf of Individual Plaintiffs and Organizational Plaintiffs)




                                                    84
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 85 of 95 PageID# 1013



            359.    Plaintiffs incorporate the allegations in the preceding paragraphs, as if alleged

  herein.

            360.    Defendants are, and at all relevant times have been, recipients of federal funds

  covered by Section 504.

            361.    Under Section 504 and its regulations, 29 U.S.C. § 794, 34 C.F.R. § 104.4(a), no

  qualified person shall, solely by reason of disability, be excluded from participation in, be denied

  the benefits of, or otherwise be subjected to discrimination under any program or activity which

  receives federal financial assistance.

            362.    Further, Section 504 prohibits a covered entity from, “directly or through

  contractual or other arrangements,” utilizing “criteria or methods of administration” that have the

  effect of discriminating against person with disabilities on the basis of disability. 34 C.F.R. §

  104.4(b)(4)(i).

            363.    Section 504 covers school officials, school employees, and everyone over whom a

  school exercises control, whether through contract or other arrangement, including SROs, and

  private schools in which a public-school district places its students. 29 U.S.C. § 794(b)(2)(B).

            364.    Defendants have systemically violated Section 504 solely on the basis of disability

  by disproportionately and unlawfully using restraint and seclusion as a de facto punishment against

  students with disabilities, denying students with disabilities reasonable modifications such as

  PBIS, and routinely excluding students with disabilities from the benefits and services of a publicly

  funded educational institution. Defendants’ actions and inaction have culminated in hostile

  learning environments that deny Plaintiffs the participation in or receipt of benefits, services, or

  opportunities.




                                                    85
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 86 of 95 PageID# 1014



         365.    Defendants’ disproportionate use of restraint and seclusion, failure to follow federal

  law as it relates to restraint and seclusion, and failure to follow its own guidelines solely on the

  basis of disability has the effect of discriminating against and disparately affects students with

  disabilities in violation of Section 504.

         366.    There is no other basis by which Defendants can justify their unlawful treatment of

  Plaintiffs. While FCPS’ guidelines were developed to address “the management of all children’s

  violent behavior in emergency situations in Virginia’s public schools” 2009 Guidelines at 1, the

  behavior FCPS purportedly claims to address by unlawfully restraining and secluding students

  with disabilities is derived solely because of their disabilities themselves. That is, the conduct

  FCPS claims it is curbing is the very disability-manifested behavior to which it has failed to

  adequately respond.

         367.    Indeed, Defendants’ response to widespread media reports concerning their

  rampant use of restraint and seclusion was to form a “Special Education Task Force,” signifying

  that a student’s disability is the sole cause of their discriminatory conduct.

         368.    Defendants have harmed Organizational Plaintiffs by subjecting their members to

  the same discriminatory treatment as Individual Plaintiffs. Defendants have discriminated by

  virtue of their use of unnecessary restraint and seclusion, thereby frustrating Organizational

  Plaintiffs’ core missions to prevent unlawful restraint and seclusion against students with

  disabilities. Defendants’ discrimination has caused Organizational Plaintiffs to divert significant

  resources to combat the unlawful use of restraint and seclusion against students with disabilities.

         369.    Defendants have intentionally infringed on the rights of Plaintiffs and/or been

  deliberately indifferent to their rights and the foreseeable harms.




                                                   86
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 87 of 95 PageID# 1015



                                        COUNT III
       VIOLATION OF 42 U.S.C. § 1983 FOR VIOLATIONS OF THE FOURTH AND
       FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION
             (on behalf of Individual Plaintiffs and Organizational Plaintiffs)

            370.   Plaintiffs incorporate the allegations in the preceding paragraphs, as if alleged

  herein.

            371.   Defendants have committed constitutional violations against Plaintiffs under color

  of law.

            372.   Under 42 U.S.C. § 1983:

                   Every person who, under color of any statute, ordinance, regulation,
                   custom, or usage, of any State or Territory or the District of Columbia,
                   subjects, or causes to be subjected, any citizen of the United States or other
                   person within the jurisdiction thereof to the deprivation of any rights,
                   privileges, or immunities secured by the Constitution and laws, shall be
                   liable to the party injured in an action at law, suit in equity, or other proper
                   proceeding for redress . . . .

            373.   Defendants have deprived Plaintiffs of their Fourth and Fourteenth Amendment

  rights under color of law by subjecting them to unlawful seizures, denying them due process of

  law, and denying them educational opportunities equal to non-disabled students.

            374.   The Fourth Amendment provides the right to be free from “unreasonable searches

  and seizures[.]” U.S. Const. amend IV.

            375.   Defendants’ actions relating to Plaintiffs constitute unlawful seizures that are

  objectively unreasonable under the circumstances and in light of the educational objectives

  Defendants purport to be trying to achieve. Defendants’ staff, employees, and contractors are

  acting under color of law under § 1983 and are directly and proximately responsible for the

  deprivation of Plaintiffs’ Fourth Amendment rights.




                                                     87
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 88 of 95 PageID# 1016



         376.    The Fourteenth Amendment mandates that all persons born in the United States are

  entitled to due process before restriction of their liberty, and to equal protection of the laws. U.S.

  Const. amend XIV.

         377.    Under the Fourteenth Amendment, a state entity assumes a duty to provide

  reasonable care to protect a child with whom it has formed a special relationship, such as a child

  entrusted in the care of a school system.

         378.    The foregoing actions and omissions of Defendants constitute a policy, practice,

  pattern, and/or custom of discriminating against Plaintiffs in violation of the constitutionally

  protected liberty and privacy interests.

         379.    Specifically, Defendants have violated 42 U.S.C. § 1983 in two ways. First, as the

  Board of Education and superintendents responsible for ensuring that students with disabilities are

  treated equally to their non-disabled peers, Defendants are the official decision-making bodies for

  FCPS and have authorized a widespread and persistent custom of using restraint and seclusion on

  students with disabilities as a form of punishment that diverges significantly from FCPS

  Guidelines.

         380.    Although Defendants have written guidelines on restraint and seclusion,

  Defendants have blatantly ignored these Guidelines as applied to students with disabilities and

  have, instead, authorized a persistent and widespread pattern and practice throughout the District

  of utilizing restraint and seclusion as a de facto method of discipline against students with

  disabilities, all while failing to adequately document this information to shield it from public

  scrutiny.

         381.    Defendants either knew or were deliberately indifferent to the rampant misuse of

  restraint and seclusion effectuated against students with disabilities by virtue of:



                                                   88
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 89 of 95 PageID# 1017



           a. the number of instances of restraint and seclusion perpetrated against the six

              Individual Plaintiffs;

           b. falsely reporting zero instances of restraint and seclusion to the Federal

              government for years despite ample evidence to the contrary;

           c. FCPS data showing the high prevalence of restraint and seclusion used

              disproportionately against students with disabilities;

           d. creating a culture across the district that permits staff to utilize alternative terms

              for restraint and seclusion such as “quiet rooms,” “resource suites,” “reflection

              rooms,” “exclusion,”      etc., to avoid documenting instances of restraint and

              seclusion;

           e. Statements to the media and during the April 2, 2019 emergency work session,

              including:

                   i. Dr. Brabrand stating to the Washington Post that Defendants “have been

                      remiss in [their] data collection and data reporting requirements for many

                      years”;

                  ii. Dr. Brabrand’s statements during the April 2, 2019 emergency work

                      session that “[i]t is clear that as a system, we have fallen short” in”

                      Defendants’ policies and practices around restraint and seclusion and that

                      Defefndants have not focused on “accountability structures”; and

                 iii. Ms. Johnson’s statements that FCPS does not have a system for

                      maintaining appropriate documentation concerning instances of restraint

                      and seclusion, that the lack of adequate data “is a concern,” and that there

                      are reporting “inconsistencies across [FCPS]”;



                                               89
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 90 of 95 PageID# 1018



                f. their determination that the appropriate response to the use of restraint and

                   seclusion was the creation of a “Special Education Task Force”;

                g. authorizing FCPS staff to restrain and seclude children with disabilities for periods

                   longer than permitted by their own Guidelines; and

                h. their failure to hold FCPS staff accountable for unlawfully utilizing restraint and

                   seclusion on children with disabilities in response to disability-related behaviors

                   and to appropriately document and notify parents of same, as evidenced by, inter

                   alia, criminal charges against three former FCPS staff separate and apart from the

                   conduct perpetuated against Plaintiffs in this Complaint.

         382.     Second, Defendants have violated 42 U.S.C. § 1983 by failing to adequately train

  their staff in the evidence-based and widely accepted methods to effectively respond to disability-

  related behaviors. Defendants’ failure to train is based on:

                a. significant allocation of resources to Alternative Learning Centers, where many of

                   the most severe instances of restraint and seclusion on students with disabilities

                   occur;

                b. insignificant funding dedicated to special education resources such as

                   “psychologists, social workers, and specialists”;

                c. allocating less than ½ of 1% of their $2.9 billion budget for their “Positive

                   Behavior Approach” program and failing to implement consistent, district-wide

                   training on PBIS, instead leaving each individual school the discretion to

                   “develop[] their own overarching expectations, routines, and procedures”;

                d. failing to create a sufficient reporting system, train staff to appropriately document

                   instances of restraint and seclusion and provide notice to parents about instances



                                                    90
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 91 of 95 PageID# 1019



                   of restraint and seclusion in a timely manner as required by FCPS guidelines, and

                   hold staff accountable for failing to do same.

          383.    Defendants’ actions have violated Plaintiffs’ rights to due process and equal

  protection by subjecting them to unnecessary and unreasonable restraint and seclusion and by

  isolating them in seclusion because of their disabilities. Defendants’ restraint and seclusion system

  lacks transparency and accountability and deprives Plaintiffs of due process, including adequate

  notice regarding students’ unlawful seizures, and denies them equal protection by subjecting

  Plaintiffs to harsher discipline than for those without disabilities who engage in similar conduct.

          384.    Defendants’ actions have violated Plaintiffs’ right to due process by restricting their

  liberty through unnecessary restraint and seclusion in non-emergency situations without any

  process, or even notice to parents.

          385.    Defendants acted intentionally or with reckless indifference to the constitutional

  rights of the Plaintiffs.

                                        RELIEF REQUESTED

          WHEREFORE, Plaintiffs request the judgment of the Court against Defendants as follows:

          A.      Find and declare that Defendants have discriminated against Individual Plaintiffs

  and Organizational Plaintiffs on the basis of their disabilities, in violation of Title II of the ADA

  and Section 504 by excluding them from participation in and denying the benefits of a public

  education;

          B.      Find and declare that Defendants have discriminated against Individual Plaintiffs

  and Organizational Plaintiffs on the basis of their disabilities, in violation of Title II of the ADA

  and Section 504 by denying them equal opportunity to participate in the benefits provided by

  Defendants that are afforded to students without disabilities and by unnecessarily segregating

  them, depriving them of the most integrated setting appropriate;
                                                    91
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 92 of 95 PageID# 1020



         C.      Find and declare that Defendants have discriminated against Individual Plaintiffs

  and Organizational Plaintiffs on the basis of their disabilities, in violation of Title II of the ADA

  and Section 504 by failing to provide reasonable modifications in lieu of unlawful restraint and

  seclusion;

         D.      Find and declare that Defendants have violated 41 U.S.C. § 1983 and infringed on

  Individual Plaintiffs’ constitutional rights under the Fourth and Fourteenth Amendments to the

  United States Constitution by subjecting them to unlawful seizures and denying them due process

  and equal protection;

         E.      Issue a preliminary and permanent injunction directing Defendants to cease and

  desist from using restraint and seclusion on all students with disabilities in the FCPS system until

  an appropriate alternative system can be planned, funded, administered, and implemented;

         F.      Order Defendants to develop and implement a Response to Intervention Program,

  to include PBIS and trauma informed practices, positive educational and preventive practices and

  services, that provides an effective evidence-based district-wide classroom management and

  behavioral supports system to prevent discrimination against, and unnecessary restraint and

  seclusion of, students with disabilities;

         G.      Order Defendants to hire a qualified consultant(s) to assist Defendants to make

  structural changes to FCPS’ systems to ensure evidence-based interventions, curriculum, and

  training are used to respond to student disabilities, reduce disparities in the administration of

  restraint and seclusion, eliminate use of restraint and seclusion as disciplinary or punitive

  measures, and effectively implement PBIS, including trauma informed practices, positive

  educational and preventive practices and services, and Restorative Practices, as well as sufficient




                                                   92
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 93 of 95 PageID# 1021



  psychological, speech, and other therapeutic services to meet the needs of students with

  disabilities;

          H.      Order Defendants to hire, train, coach, coordinate, and evaluate sufficient staff and

  employees on evidence-based practices to avoid restraint and seclusion and to use in its place

  trauma informed PBIS, including training on the proper application of discipline applied to

  students with disabilities, including those on autism spectrum and those who have speech and

  communication-related disabilities;

          I.      Order Defendants to develop and implement a process to identify students who are

  disproportionately subject to disciplinary referrals and set benchmarks for identifying students

  monthly based on appropriate risk criteria;

          J.      Order Defendants to develop and implement mechanisms to conduct FBAs and

  BIPs for all students who have been subjected to restraint or seclusion and to develop and

  implement procedures to timely provide FBAs and BIPs in response to any incident of restraint or

  seclusion, as well as to provide such assessments and plans timely upon request of a parent;

          K.      Order Defendants to dedicate sufficient funding to implement the system, provide

  the needed interventions, and meet the related behavioral and therapeutic needs of students with

  disabilities;

          L.      Order Defendants to monitor, collect data, and review procedures sufficient to

  evaluate progress and impact of the system and to respond to improper uses of restraint and

  seclusion;

          M.      Order Defendants to designate a qualified responsible FCPS employee within the

  Superintendent’s Office, as well as employees in each region, to oversee implementation,

  compliance, monitoring, and reporting on the system;



                                                   93
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 94 of 95 PageID# 1022



         N.      Order Defendants to provide dedicated therapy and counseling services to all

  students with disabilities who have been traumatized by Defendants use of restraint and seclusion,

  including Individual Plaintiffs’ children and members of Organizational Plaintiffs;

         O.      Order Defendants to provide training to their employees and staff on the anti-

  retaliation provisions of federal and state law as they apply to students, parents or third parties,

  including school personnel who engage in protected activity of reporting, assisting or testifying on

  behalf of students subject to improper seclusion, restraint or improper physical conduct;

         P.      Order Defendants to revise their policies and Code of Conduct to incorporate

  developmentally appropriate prevention and intervention strategies for each disciplinary tier and

  requirements for communication with parents to address infractions and assist with transition back

  to the school and/or classroom environment in the event the child is subject to exclusionary

  discipline;

         Q.      Order Defendants to conduct a review of their records and submit revised reports

  to the Federal government regarding the incidences of restraint and seclusion since 2009, including

  disaggregated data in accordance with the Federal government’s requirements that such data be

  submitted to reflect the total number of students subjected to restraint or seclusion by

  race/ethnicity, sex, limited English proficiency status, and disability;

         R.      Order Defendants to appoint an intervention coordinator who is qualified to manage

  the development and implementation of the Intervention Program, develop policies and

  intervention documents (including FBAs, BIPs, and Crisis Plans) to assist Defendants’ staff in

  appropriately and effectively managing student misbehavior, ensure that FBAs, BIPs, and Crisis

  Plans are completed when required, and to carry out all other responsibilities related to the

  Intervention Program;



                                                   94
Case 1:19-cv-01285-RDA-JFA Document 40 Filed 08/04/20 Page 95 of 95 PageID# 1023



         S.      Order Defendants to develop and implement a system to provide timely notice of

  incidences of restraint and seclusion to parents as required by law;

         T.      Award Plaintiffs compensatory damages;

         U.      Award Plaintiffs reasonable attorneys’ fees and costs, including litigation expenses,

  as provided by law; and

         V.      Grant such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiffs hereby request a jury trial.

  Dated: August 4, 2020                                 Respectfully submitted,

                                                        /s/ Kevin Byrnes
                                                        Kevin E. Byrnes
                                                        Fluet Huber + Hoang, PLLC
                                                        1751 Pinnacle Drive
                                                        10th Floor
                                                        Tysons, Virginia 22102
                                                        T: (703) 590-1234
                                                        F: (703) 590-0366
                                                        kbyrnes@fhhfirm.com

                                                        Regina Kline (admitted pro hac vice)
                                                        Eve L. Hill (admitted pro hac vice)
                                                        Sharon Krevor-Weisbaum (admitted pro hac
                                                        vice)
                                                        Anthony J. May (admitted pro hac vice)
                                                        BROWN, GOLDSTEIN & LEVY, LLP
                                                        120 East Baltimore Street, Suite 1700
                                                        Baltimore, Maryland 21202
                                                        T: (410) 962-1030
                                                        F: (410) 385-0869
                                                        RKline@browngold.com
                                                        EHill@browngold.com
                                                        SKW@browngold.com
                                                        AMay@browngold.com

                                                        Counsel for Plaintiffs




                                                   95
